Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 1 of 24




               Exhibit A
                                                                                                                                                             1\ -                        L(L-)      I cf.0-
                      Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 2 of 24

                                                                                                                              COPY                                                  SUMolOO
                                                                                                                                                                                    SUM-100
                                                   SUMMONS                                                                                           KneoimruteoNLY
                                                                                                                                                     PO*
                                                                                                                                                 (SOLO
                                                                                                                                                         COMTISMONLY
                                                                                                                                                  fiOLOFARAi/aooeucom^
                                                                                                                                                       PAM U90 OE LA cowrie
                         (CtTACION JUDICIAL)
                         (CITACION
NOTICE
NOTICE TO DEFENDANT:
             DEFENDANT:
(AWSO
(AVISO AL DEMANDADO):
            DEMANDADO):
 PEAK CAMPUS CALIFORNIA, INC., a Delaware corporation;
 REALPAGE, INC
 REALPAGE,      INC., a Delaware                             inclusive,
                                                       1-20 inclusive,
                        Delaware corporation; and DOES 1-20
YOU   ARE BEING    SUED  BY PLAINTIFFi
YOU ARE BEING SUED BY PLAINTIFF:              ^
(LO
(LOESTA   DEMANDANDOa
     ESTA DEMANDANDO          DEMANDANTE):
                           el DEMANDANTE):

 WCHARD BURTON, an individual; ANDREW CLIFTON, an
 RICHARD                                                    an
 individual; see attachment for additional parties
  NOTICE!
  JWTIttl You have  have been     sued The court may
                           been sued.                                                    withoul your being heard
                                                                        aeainst you without
                                                        may decide against                                       heard unless                     vvilhin 30 days. Read
                                                                                                                                       respond within
                                                                                                                         unless you respond                                            Information
                                                                                                                                                                       Read the Information
  below.
     You have
           have 30 CALENDAR
                      CALENDAR DAYS   DAYS after this       sumrttons and
                                                       Ms summons         srtd legal                 served on you to the
                                                                                       papers are saved
                                                                                l^ai papers                                                reeponss at
                                                                                                                           IBe a written response           tftie court
                                                                                                                                                        at this          end have
                                                                                                                                                                  court and                copy
                                                                                                                                                                                have aa copy
  served on the plaintiff.
                    plaindff. A letter     phone as
                                 letter or phone           wO not
                                                      caB vAl       protect you. Your written response
                                                                not protect                           response mustmust be       proper legal
                                                                                                                             In proper
                                                                                                                         be In                                             court to
                                                                                                                                                                wartt the court
                                                                                                                                         legal form IfIf you went                    to la     your
                                                                                                                                                                                         hear your
  case. There    may bee
          Iheremay      be a court form that you can use      us# for         response. You can and
                                                                  for your response.                    find these court forms and  and more    information at
                                                                                                                                         more information                                Courts
                                                                                                                                                                         California Courts
                                                                                                                                                                 at the California
  Online Self-Help
           Self-Help Center      {www.cowtinfo.ca.goWs$l!Mp), your
                       Canter (iwnacourtinfo.ca.goursellhelp),              your county law      library, or
                                                                                            law library,           coorthouee nearest
                                                                                                            or the courthouse                              cannot pay
                                                                                                                                  neerast you. Iftfyou cannot                                 ask
                                                                                                                                                                                flllr>g fee, ask
                                                                                                                                                                      pay the Ring
  the court dark forefeet       watver form
                    for e fee waiver                                  your response on time, you may lose
                                                                 fie your
                                         term. IfIf you do not tae                                                lost the case by default, and your wages, money,      money. and         property
                                                                                                                                                                                     arwJ property
  may be taken without further warningwwning from the court.
      Them
      Thm are other legal requirements. You may            may want to call en   an attorney right away. IfIf you do not know an attorney, you        youmay may want to ail              anomey
                                                                                                                                                                               call an nullity
  referral service. ifIf you cannot afford an ettomey,                           eligibia for flee
                                                                     may be eligible
                                                     attontey, you may                                       sarvtees from a nonprofit legal
                                                                                                     legal services
                                                                                               free legal                                                       program. You
                                                                                                                                                   sarvioee program.
                                                                                                                                            legel services                  You can       tocete
                                                                                                                                                                                    can locate
  these nonprofit                     CaISfomia Legal
          nonprofit groups at the California                 Services Web
                                                     Legal Services      Wab site (wew.tavdselpcallforria.org),                             Courts Online Satf-Help
                                                                                                                                Cailfomla Courts
                                                                                      (www.lawhelfxal!!timla.otg), the California                                            Center
                                                                                                                                                                Saff-Heip Center
  (www.coufanlo.c9.gov/9elfhalp), or by contacting
  (vnew.courtinfo.ca.goviselibelp),                oonfocting your local       court or county bar association. NOTE:
                                                                        locsl oourt                                      MOTE: The court       has a statutory lien
                                                                                                                                        court has                             waived fees
                                                                                                                                                                    lien for waived             and
                                                                                                                                                                                          fees and
  costs            settlement or arbitration award of $10,000 or more
  costa on any whist:tent                                                    more in                           oourfs lien
                                                                                           dvil case. The courts
                                                                                     in a civil                             must be
                                                                                                                       lien must   be paid before the court will        dismiaa the case.
                                                                                                                                                                    wHI dismiss            case.
 'AVIS&
 tAVfSOI Lo   Lo tun  darm/Ntedo. Si
                 han demanded°.            no msponde denim de 30
                                        S/rtoraspondedenfroda              SOd/as,
                                                                               Was, la lacortapuedsdacfok'enstfcor
                                                                                         cone puede decide en su contra       itmalriescucharat/versfon.
                                                                                                                                   sin escuchar au mai& Lea          Lea la   intofmeddn 9
                                                                                                                                                                          la inkvmacian
  contlrvMddn.
 continuation.
     Dane
     Vena 30 DiAS DE    DE CALENDARIO
                             CM£NOMlO despots   despuds de                entiaguen este
                                                                      h en?reguen
                                                                 que le
                                                             da qua                      esta chactOn                 hgales pans
                                                                                                            papefee legates
                                                                                              ertaefon y popsies                                          raepuestaPor
                                                                                                                                                   una nifsP000lo
                                                                                                                                       prseenfar ono
                                                                                                                                 para presenW                           por=n aeeritoub en   esta
                                                                                                                                                                                         an eats
  carts
  oorfo y tracer   que as
           frac^ qua       entregue una conks
                        aa intrigue          copla al     (tamandanta. Una
                                                       at demendente.       Una carte                        tefafMca no to protegen. Su
                                                                                                 llamada teleldnice
                                                                                            unaIlamade
                                                                                  carta o tine                                                   re^xMsfa poi
                                                                                                                                             Su raspueste             aacrlto Ilene
                                                                                                                                                                por escmo                     aster
                                                                                                                                                                                ttane qua °star
 en   fonneto legal correct., at dean
  ankamatolagaieorraetosida                  qua P€009329 SU caw en le
                                       aaaquapmGeaBnsucaaoent                    ecorta.
                                                                                   cone. Es    pos^ quo
                                                                                           Es pcaslble          haya un formulist°
                                                                                                           qua hays                          uetadpuadausarparasuraapu
                                                                                                                          fotmufarh qua listed      pueda userpant SU taspuesta           aata. mm ■
 Puede
  Puade encontrar              fomwforfos de
                       esfos formulerlos
           ancontrar egos                     da lak coney           InfotmadOn en
                                                               mds informacion
                                                      cotta y mos                         at Centro de Ayuda
                                                                                       an el                Ayvda de    laa Cortes de
                                                                                                                    da lea                            ^www.aucorte,ca.gov/ en le
                                                                                                                                          CalCfomte (waw.aucorte.ca.gov),
                                                                                                                                     da California                                          la Ur
 bblistece     de Wee de au abided*
  bibliotBeadaleyaedasucon                   o enIs cab qua Is quads mds
                                        dadooanlaoortequahquada                   mUcarea.
                                                                                        arc. Si    no puede pager fa cud* de presentacion,
                                                                                                Stnnpuadapagartacuotadap                                 rida el seastarbodelacort9
                                                                                                                                        fBsantaddn,pidaatsacfatari                 delicate er<   H'
 quotes@      Ulf lambed° de mention
  quafadimformulartodaaxan                     de page de ones Sin*
                                         cldndapagodaeuotax                Slnopf9aant9
                                                                                  presenter au8ufaspuastaali9iTtpo.puade
                                                                                                  resPiresle e fano°. Puede perderel pard9ralcasoporlncumpltml
                                                                                                                                                amPotIncurnOftelento                Y la cons fa *
                                                                                                                                                                              entoyiaeort9la
          guitar su weld°. dkiwo yt>tanaealnmisadvartenoia.
 podr6qultarw$uaklo,dinaroy
 pooh,                                    brines sin mds advertencle.
                                                                                                                                             n °bogs* puede Samar a unaarvtdo
                                                                                                                                           unabogado,puadaKamaraim
                                                                                                                                                                                               11 171


                                                                                                                                                                                             ?!
    Nay   tiros requislos legates. Es
    HayotrostaquIsHoslagataa.               recomendable quo flame
                                        Esrecomendablaqua             ftomeaunatx)gado           fnmadtatamenta. SI
                                                                              a un abogado inmealatamente.              Slnoconocae
                                                                                                                          no conger, a ti                                               serviclo
 rernisiOn
  rarTtlsfon a abagedos.
                abogadoa. SI Strto  pueda pager a un
                                no puede                     tdxigado, es
                                                          un abogado,                         cumpla con los
                                                                              posfole qua crimple
                                                                           as portable                         hs requisttat          obtanarsorvidos
                                                                                                                                para obtener
                                                                                                                   raqutaltos pare              servidos boas           gnduHoa de
                                                                                                                                                             fagalot graMtos          da inun
 programs
 programa de                  tagalas ski
                   aannohs Wale,
               da servicios                 Ifnas
                                        sin fi
                                             nes de  da lucre.            ancontrar extol
                                                                f^jada enact
                                                         lucro. Puede                          gnipos
                                                                                        axftM gn   mos sin    fmas
                                                                                                          stn fi
                                                                                                               nes de   lucre en
                                                                                                                    do bens     an el       wab de
                                                                                                                                      sWo web
                                                                                                                                   at *do             CaAfomte Loge/
                                                                                                                                                  da California              Sarvieas,
                                                                                                                                                                     Legal Services,
 (vmw.lawhelptaliforria.org),
  (Wv^.lawhelpcaiifomia.otg^ end     on at Centro de    da Ayuda de                        Cdthmta. gwrw.sucorte.ca.govi
                                                                         las Cortes de California.
                                                                    do las                                                              ponlCndoso en
                                                                                                          (Vrww.8uoorte.cs.9ov^ o ponlandose                oontaOo con le
                                                                                                                                                       an contacto                corta o el
                                                                                                                                                                               la cone       el
 cote&
  cotegfo de    abogados locales.
            da abased°,               AVISO: Poky,
                            locates. AVIS&        Por lay, le   corta dens
                                                             la cone           daradto e
                                                                       liana dawn°           rectemsrlas
                                                                                          a mdarner           cuotes yMs
                                                                                                          las cootie         cosfos exentos
                                                                                                                         tes castor                   bnponarIn
                                                                                                                                                 perimpanel'
                                                                                                                                       axa/jfospar                 un gravamen sabre    aobra
 andquierrecuperacion
  cua/qufarr$ad>atac/6ndof10   do $10,000     6 mds de valor melba mediates
                                         ,000dmSadevalorrBcJb/daf                          un Barado o una contest
                                                                                 TwdlanteunBcue/doounaco                    :in de arbitrale en un cast de
                                                                                                                         neasl6nd9art/tr^enuncasod               adatBchocML
                                                                                                                                                                    dared* dal Ilene     Ttoneque
                                                                                                                                                                                                due
 pagaral
 paw      el gravamen de  da la cores          da quaIs
                                        arrtea de
                                 corta antes                                  dasachar al
                                                                    pueda deaths
                                                              coda puede
                                                           la care                            caso.
                                                                                           a/ cast.
                                   Is:
T>te name and address of the court is:
The                                                                                                                               CASE NUMBER;
                           code es): San Francisco Superior Court
    nombre y direcdon de laGortaes):
(Et
(Bnombrayafrecctonddia
400 McAllister St.
               St                                                                                                                 ° jvueac::19
                                                                                                                                 I:W39-580
                                                                                                                                        l      58 0946
                                                                                                                                                    946
San Francisco, CA 94102
     name, address, and telephone number
The name,                                                                                          is:
                                  number of plaintiffs attorney, or plaintiff without an attorney, Is:
    nombra, la
(Bmanta,
(El                         nOrmm de
               t^cdOn y el flamer()
            ta direccion            da talOtono                  demandanto, o
                                                     ebogado del demendanto,
                                       teirifono del abogado                      0 riot domandonto qua no
                                                                                    dol dosnandonte             abogsdo, as):
                                                                                                           dene abogado,
                                                                                                        no dens          es):
                                                 Angeles. CA 90027; telephone (310) 424-0097
    Ollinger, 3348 Griffith Park Blvd., #22, Los Angeles,
Joe 011inger,
DATE:           NOV 21
                    21 208
                       2013                                                                                                            001010
                                                                                                                                  naMAPOlWlO
                                                                                                                                  KALE                                              •.Deputy
                                                                                                                                                                                      Deputy
 (FacfJB)
(Paths)                                                              CLERK OF THE                                                                                                    ^d/unto)
                                                                                                                                                                                     Oditinfo)
           Of service
(For proofof                                 Proof of Service of Summons (/win
                              swnmons, use Proof
              se/vtoe of this summons,                                               POS^CIO).)
                                                                              (ferm POS-010).)
       pnjsba de entrap
(Para (iambs                      dtotfdn use el formula
                  entrega de esta citation                                                    (POS-O10)).
                                                              Proof of Service of Summons. (POS-0/
                                                  formulario Proof                                     OI.                                    E
                                  NOTICE TO THE PERSONPERSON     SERVED:    You    are served
  PEAL]
  FEAL1
                                 11. I             C
                                                   Individual defendant
                                          I as an Individual
                                     i
                                  2. n      ee the person
                                          I es                          (he fictitious
                                                    persem sued under the                      f'apec^J:
                                                                            fictitbus name of (specify):


                                              3,
                                              3,
                                                                              REALPAGE, INC., aa Delaware
                                                           on behalt of (specify):
                                                                                                      Delaware corporation
                                                   under CE:                                            416.60(minor)
                                                                                                    CCP416.60
                                                                                               I I CCP
                                                   under.     CCP 416.10
                                                          Q9 CCP         (corporation)
                                                                  416.10 (corporation)
                                                                                               lJ              (minor)
                                                          in
                                                          I       416.20 (defunct corporation)
                                                            I CCP 418.20                                410.70(oonservatee)
                                                                                                   CCP416.70
                                                                                               I I CCP         (conservatee)
                                                                                                           PH CCP 416.90 (authorized person)
                                                                                             petfteorshlp) CD
                                                              (~n CCP 416.40 (association or partnership)
                                                            I
                                                            E:1  I other (specify):
                                              4. c                                  (date):
                                                           by personal delivery on (date);                          -             ri                                                  PmbI ref
                                                                                                                                                                                      Neil afl
Pom) AdDptwJ
Faro ASV'S br     Utndnoiy UN
              (Or Marco      Um                                                        SUMMONS                                                              Code oTCM
                                                                                                                                                            Oodi ti tl e Plooding   4l2Ja4a
                                                                                                                                                                         PioeMn « 41210,416
  JudIcW
  Judlciel Carie/I orCteftamiA
           Counel cicada                                                                                                                                                    mMr,ootftMbiCB.0ay
                                                                                                                                                                            wwwoculeactear
 SUW-100    gtnr.  Jvty 1,2009]
 31.114100 (fter..1* 1, 20091
                         Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 3 of 24


                                                                                                                                 SUM-200(A)



L
                                                                                                CASE NUMBER:
    SHORT TITLE:
_ Burton, et. al. v. Peak Campus California, Inc.,
                                             Inc., et. al.

                                                           INSTRUCTIONS FOR USE
   -0 This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
   -0
   > If
      If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:
                                                                                                          summons; "Additional Parties
      Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

      [211 Plaintiff
      M                            I
                                   0   I Defendant    | | Cross-Complainant
                                                      Q                       n   Cross-Defendant

   KYLE LOUEY, an individual; KAITLIN KIRKPATRICK, an individual; and KIMBERLY
                   individual.
   KIRKPATRICK, an individual,




                                                                                                                  Page      I1     of       I1
                                                                                                                                        Page 1
                                                                                                                                             1 of 1
                                                                                                                                                  1
               lot Mandatory Use
 Form Adopted for
   Judith,'
   Judicial Council of California                    ADDITIONAL PARTIES ATTACHMENT
SUM-200(A] (Rev. January 1,
SUM-200(A)                     2007)
                             1.2007)                       Attachment to Summons
                 Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 4 of 24
A   lb.


J® CT Corporation                                                                   Service of
                                                                                    Service    of Process
                                                                                                  Process
                                                                                    Transmittal
                                                                                    Transmittal
                                                                                    11/22/2019
                                                                                    CT Log
                                                                                    CT Log Number
                                                                                           Number 536692665
                                                                                                  536692665
          TO:
          TO:       DAVID MONK
                    DAVID MONK
                    REALPAGE, INC.
                    REALPAGE, INC.
                    2201 LAKESIDE
                    2201 LAKESIDE BLVD
                                  BLVD
                    RICHARDSON, TX
                    RICHARDSON,  TX 75082-4305
                                    75082-4305

          RE:
          RE:       Process Served
                    Process Served in
                                   in California
                                      California

          FOR:
          FOR:      RealPage, Inc.
                    RealPage, Inc. (Domestic
                                   (Domestic State:
                                             State: DE)
                                                    DE)




          ENCLOSED ARE
          ENCLOSED ARE COPIES
                       COPIES OF
                              OF LEGAL
                                 LEGAL PROCESS
                                       PROCESS RECEIVED
                                               RECEIVED BY
                                                        BY THE
                                                           THE STATUTORY
                                                               STATUTORY AGENT
                                                                         AGENT OF
                                                                               OF THE
                                                                                  THE ABOVE
                                                                                      ABOVE COMPANY
                                                                                            COMPANY AS
                                                                                                    AS FOLLOWS:
                                                                                                       FOLLOWS:

          TITLE OF
          TITLE OF ACTION:
                   ACTION:                   RICHARD BURTON, etc., et al., Pltfs. vs. PEAK CAMPUS CALIFORNIA, INC., etc., et
                                             al., Dfts. //
                                                        // To: RealPage, Inc.
          DOCUMENT(S) SERVED:
          DOCUMENT(S) SERVED:                Summons, Instructions,
                                             Summons, Instructions, Complaint,
                                                                    Complaint, Attachment(s)
                                                                               Attachment(s)
          COURT/AGENCY:
          COURT/AGENCY:                      San Francisco County - Superior Court - San Francisco, CA
                                             Case #
                                             Case # CGC19580946
                                                    CGC19580946
          NATURE OF
          NATURE OF ACTION:
                    ACTION:                  Complaint For Damages is hereby served
          ON WHOM
          ON WHOM PROCESS
                  PROCESS WAS
                          WAS SERVED:
                              SERVED:        C T Corporation System, Los Angeles, CA
          DATE AND
          DATE AND HOUR
                   HOUR OF SERVICE:
                        OF SERVICE:          By Process Server on 11/22/2019 at 14:15
          JURISDICTION SERVED
          JURISDICTION SERVED ::             California
          APPEARANCE OR
          APPEARANCE OR ANSWER
                        ANSWER DUE:
                               DUE:          Within 30 days of service
          ATTORNEY(S) // SENDER(S):
          ATTORNEY(S)    SENDER(S):                     Ollinger
                                             Joseph B. °Ringer
                                             Law Office
                                             Law         of Joseph
                                                  Office of Joseph B.
                                                                   B. °Ringer
                                                                      Ollinger PC
                                                                               PC
                                             3348 Griffith Park Blvd. #22
                                             Los Angeles, CA 90027
                                             310-424-0097
          ACTION ITEMS:
          ACTION ITEMS:                      SOP Papers
                                             SOP Papers with Transmittal, via
                                                        with Transmittal, via UPS
                                                                              UPS Next
                                                                                  Next Day
                                                                                       Day Air
                                                                                           Air ,, 1ZX212780108498907
                                                                                                  1ZX212780108498907

                                             Image SOP
                                             Email Notification, Leanna Honeycutt leanna.honeycutt@realpage.com
                                             Email Notification, BONNIE LEIGH bonnie.leigh@realpage.com
                                                                              bonnie.leigh@realpage.com
                                             Email Notification, DAVID MONK david.monk@realpage.com
                                                                            david.monk@realpage.com
                                             Email Notification, SARAH REYNOLDS sarah.reynolds@realpage.com
                                                   Notification, PAT EIKE patricia.eike@realpage.com
                                             Email Notification,          patricia.eike@realpage.com
                                             Email Notification, MARTIN THORNTHWAITE martin.thornthwaite@realpage.com
                                             Email Notification, Alyssa Pazandak alyssa.pazandak@realpage.com

          SIGNED:
          SIGNED:                            C T Corporation System




                                                                                    Page 1 of 2 / AA
                                                                                    Information displayed
                                                                                    Information   displayed onon this
                                                                                                                 this transmittal
                                                                                                                       transmittal isis for
                                                                                                                                        for CT
                                                                                                                                            CT
                                                                                    Corporation's record
                                                                                    Corporation's           keeping purposes
                                                                                                    record keeping     purposes only
                                                                                                                                  only and   is provided
                                                                                                                                        and is  provided to
                                                                                                                                                          to
                                                                                    the recipient for
                                                                                    the recipient   for quick
                                                                                                        quick reference.     This information
                                                                                                               reference. This    information does      not
                                                                                                                                                  does not
                                                                                    constitute a
                                                                                    constitute a legal   opinion as
                                                                                                  legal opinion   as to
                                                                                                                      to the  nature of
                                                                                                                          the nature   of action,
                                                                                                                                          action, the
                                                                                                                                                    the
                                                                                    amount of
                                                                                    amount  of damages,
                                                                                                damages, the     answer date,
                                                                                                            the answer            or any
                                                                                                                           date, or       information
                                                                                                                                     any information
                                                                                    contained in
                                                                                    contained  in the
                                                                                                   the documents
                                                                                                        documents themselves.        Recipient is
                                                                                                                     themselves. Recipient       is
                                                                                    responsible  for interpreting
                                                                                    responsible for   interpreting said
                                                                                                                    said documents
                                                                                                                           documents and and for
                                                                                                                                              for taking
                                                                                                                                                   taking
                                                                                    appropriate action.
                                                                                    appropriate            Signatures on
                                                                                                  action. Signatures     on certified
                                                                                                                             certified mail
                                                                                                                                       mail receipts
                                                                                                                                              receipts
                                                                                    confirm receipt
                                                                                    confirm receipt of of package
                                                                                                          package only,
                                                                                                                    only, not
                                                                                                                            not contents.
                                                                                                                                contents.
                 Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 5 of 24
A   lb.


J® CT Corporation                                                           Service of
                                                                            Service of Process
                                                                                       Process
                                                                            Transmittal
                                                                            Transmittal
                                                                            11/22/2019
                                                                            11/22/2019
                                                                            CT Log
                                                                            CT Log Number
                                                                                   Number 536692665
                                                                                          536692665
          TO:
          TO:      DAVID MONK
                   DAVID MONK
                   REALPAGE, INC.
                   REALPAGE, INC.
                   2201 LAKESIDE
                   2201 LAKESIDE BLVD
                                 BLVD
                   RICHARDSON, TX
                   RICHARDSON,  TX 75082-4305
                                   75082-4305

          RE:
          RE:      Process Served
                   Process Served in
                                  in California
                                     California

          FOR:
          FOR:     RealPage, Inc.
                   RealPage, Inc. (Domestic
                                  (Domestic State:
                                            State: DE)
                                                   DE)




          ADDRESS:
          ADDRESS:                          1999 Bryan Street
                                            Suite 900
                                            Dallas, TX 75201
          For Questions:
          For Questions:                    866-665-5799
                                            SouthTeam2@wolterskluwer.com
                                            SouthTeam2@wolterskluwer.corn




                                                                            Page 2 of 2 / AA
                                                                            Information displayed
                                                                            Information   displayed onon this
                                                                                                         this transmittal
                                                                                                               transmittal isis for
                                                                                                                                for CT
                                                                                                                                    CT
                                                                            Corporation's record
                                                                            Corporation's           keeping purposes
                                                                                            record keeping     purposes only
                                                                                                                          only and   is provided
                                                                                                                                and is  provided to
                                                                                                                                                  to
                                                                            the recipient for
                                                                            the recipient   for quick
                                                                                                quick reference.     This information
                                                                                                       reference. This    information does      not
                                                                                                                                          does not
                                                                            constitute a
                                                                            constitute a legal   opinion as
                                                                                          legal opinion   as to
                                                                                                              to the  nature of
                                                                                                                  the nature   of action,
                                                                                                                                  action, the
                                                                                                                                            the
                                                                            amount of
                                                                            amount  of damages,
                                                                                        damages, the     answer date,
                                                                                                    the answer            or any
                                                                                                                   date, or       information
                                                                                                                             any information
                                                                            contained in
                                                                            contained  in the
                                                                                           the documents
                                                                                                documents themselves.        Recipient is
                                                                                                             themselves. Recipient       is
                                                                            responsible  for interpreting
                                                                            responsible for   interpreting said
                                                                                                            said documents
                                                                                                                   documents and and for
                                                                                                                                      for taking
                                                                                                                                           taking
                                                                            appropriate action.
                                                                            appropriate            Signatures on
                                                                                          action. Signatures     on certified
                                                                                                                     certified mail
                                                                                                                               mail receipts
                                                                                                                                      receipts
                                                                            confirm receipt
                                                                            confirm receipt of of package
                                                                                                  package only,
                                                                                                            only, not
                                                                                                                    not contents.
                                                                                                                        contents.
          Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 6 of 24



    1   Joseph B. 01 linger (SBN: 285641)
                  011inger
        Law Office of Joseph B. B. 011inger
                                   011inger PC
    2   3348 Griffith Park Blvd. 422
                                   #22
        Los Angeles, California 90027
    3
        Telephone: (310) 424-0097
    4   Email:  josepholIingergmail.com
        Email: josephollinger@gmail.com
        Attorney for Plaintiffs
    5   RICHARD BURTON, ANDREW CLIFTON,
        KYLE LOUEY, KAITLIN KIRKPATRICK,
    6   and KIMBERLY KIRKPATRICK
    7
                          SUPERIOR COURT OF THE STATE
                                                STATE OF
                                                      OF CALIFORNIA
                                                         CALIFORNIA
    8                             COUNTY
                                  COUNTY OF
                                          OF SAN FRANCISCO

    9    RICHARD BURTON, an
         RICHARD BURTON,   an individual;                     Case No.:CGC-19-580946
                                                              Case No.: CGC-19-580946
         ANDREW CLIFTON, an individual;
   10    KYLE LOUEY, an individual; KAITLIN                  COMPLAINT
                                                             COMPLAINTFOR
                                                                       FORDAMAGES
                                                                          DAMAGES
   II
   11    KIRKPATRICK, an individual; and                     (CORRECTED)
         KIMBERLY KIRKPATRICK, an individual,
   12                                                           ICRAA — Cal. Civ. Code
                                                             1. ICRAA    -        Code§§ 1786
                                                                                         1786-—
                           Plaintiffs,                          1786.60
                                                                1786.60
   13
                v.
                V.                                           2. Unfair Business
                                                                       Business Practices
                                                                                 Practices— Cal. Bus.
                                                                                             -   Bus. &
                                                                                                      &
   14
                                                                Profs. Code
                                                                       Code§§ 17200,
                                                                               17200,et.
                                                                                       et.seq.
                                                                                           seq.
   15    PEAK CAMPUS CALIFORNIA, INC., a
         Delaware corporation; REALPAGE, INC., a                NegligencePer Se
                                                             3. Negligence    Sc
   16    Delaware corporation; and DOES 1-20
         inclusive,                                           DEMAND FOR JURY TRIAL
                                                              DEMAND          TRIAL
   17
                           Defendants.
   18

   19

   20                                    COMPLAINT
                                         COMPLAINTFOR
                                                   FORDAMAGES
                                                       DAMAGES

   21          Plaintiffs RICHARD
                          RICHARD BURTON
                                  BURTON ("Burton"),
                                         ("Burton"), ANDREW CLIFTON ("Clifton"), KYLE

   22 LOUEY ("Louey"), KAITLIN KIRKPATRICK ("Kaitlin"), and KIMBERLY KIRKPATRICK

   23 ("Kimberly") complain and allege as follows:

   24                                             THE
                                                  THE PARTIES
                                                      PARTIES

       1. Plaintiff Richard
   25 II.           Richard Burton is an individual residing in the State of California, and was a prospective

   26      tenant at the building known as The Post On Nord ("the Building" or "Post on Nord"), located at

   27      1200 Nord Avenue, Chico, California 95926. Plaintiff Richard Burton is currently a tenant in the

--28
   28      Building.



                                                    COMPLAINT
                                                      MPLAINT
         Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 7 of 24



 1    2. Plaintiff Andrew Clifton is an individual residing in the State of California, and was a prospective

 2       tenant at the Building. Plaintiff Andrew Clifton is currently a tenant in the Building.

 3 3. PlaintiffKaitlin-Kirkpatrick-is-an-individual-residing
      Plaintiff-Kaitlin-Kirk-patrick--is.an-indi.viduaLresiding inthe.StateofCalifornia,andwa&&
                                                             in.the.State_offalifornia,_and was-a
 4        prospective tenant at the Building. Plaintiff Kaitlin Kirkpatrick is currently a tenant in the

 55       Building.

 6 I•
    4. Plaintiff Kimberly Kirkpatrick is an individual residing in the State of California, and was a

 77      prospective guarantor for an apartment at the Building. Plaintiff Kimberly Kirkpatrick is currently

 8       a guarantor on Plaintiff Kaitlin
                                  Kaitlin Kirkpatrick's
                                          Kirkpatrick's lease.

    5. Plaintiff Kyle Louey is an individual residing in the State of California, and was a prospective
 9 IS.

10       tenant at the Building. Plaintiff Kyle Louey is currently a tenant in the Building.

II
11    6. Defendant
          DefendantPEAK
                    PEAKCAMPUS
                         CAMPUSCALIFORNIA,
                               CALIFORNIA,INC.
                                           INC. ("Defendant"
                                                 ("Defendant" or
                                                              or "Peak
                                                                 "Peak Campus
                                                                       Campus California")

12        was and is a Delaware corporation with its principle place of business at 2970 Clairmont Road,

13       Suite #3
               #310,
                  10, Atlanta,
                      Atlanta, Georgia
                               Georgia 30329.
                                       30329. At
                                              At all
                                                 all times
                                                      times relevant
                                                            relevant herein,
                                                                     herein, Defendant
                                                                             Defendant Peak
                                                                                       Peak Campus

14       California, Inc. was the manager of the Building and held itself out as such.

15 7.7.Defendant
         Defendant Peak
                 Peak   Campus
                      Campus   Californiawas
                             California   wasand
                                              andisisaareal
                                                        realestate
                                                             estatedeveloper,
                                                                    developer, property
                                                                               property owner,
16        property
          property management company, and lessor of a large number of housing units across

17       [Vllhi.]nw.,
         California.

    8. The
18 18.  ThePeak
            PeakCampus
                 Campusgroup
                        groupofofcompanies
                                  companiesmanages
                                           managesand
                                                   andleases
                                                       leases out
                                                              out over
                                                                  over twelve
                                                                       twelve thousand
                                                                              thousand (12,000)

19       housing units to over forty-eight thousand (47,000) tenants in over sixty-five (65) large, multi-

20        unit buildings across the United States.

21    9. Defendant
          DefendantREALPAGE,
                    REALPAGE,INC.
                              INC.("Defendant"
                                   ("Defendant"or
                                                or"RealPage")
                                                   "RealPage")isisaaDelaware
                                                                    Delaware corporation
                                                                             corporation with its
22       principle place of business at
                                     at 2201
                                        2201 Lakeside Boulevard, Richardson, Texas 75082. Defendant

23        RealPage
          Real Pagewas
                   wasand
                       and isisthe
                                the purveyor
                                    purveyor of
                                             of aa consumer
                                                   consumer investigative
                                                            investigative reporting agency and service called

24       LeasingDesk, which procured and supplied investigative consumer reports about each Plaintiff.

25 110.
    10. Plaintiffs
        Plaintiffs are
                   are unaware
                       unaware of the true names of Defendants Does 1 through 20. Said

26       Defendants are sued by said fictitious names. The pleadings will be amended as necessary to

27       obtain relief against Defendants Does 1I through 20 when the true names and capacities are
28    — ascertained
      -             or_when such
        ascertained or.when such facts
                                  factspertaining,
                                        pertaining to  their, liability.
                                                   to their,  liability,are
                                                                         areascertained,
                                                                            ascertained, or
                                                                                         or as
                                                                                            as permitted by
                                                                                                         by_ _

                                                          2
                                                     COMPLAINT
                                                           I NT
         Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 8 of 24



 1        law or by the Court. They include all parent companies of, subsidiaries of, and companies

 2        owned by the named
                       named Defendants. They may also include the other owners and other managers

 3        of the-Building,any-thirdparty_reporting_entities which provided covered reports,
                                                      itiesjyhich                  reports, and any

 4        agents, subsidiaries, affiliates, and parent
                                                parent companies
                                                       companies thereof
                                                                 thereof

 5 III.
    11.Below,
        Below,"Defendants"
               "Defendants"means
                           meansDefendants
                                 DefendantsPeak
                                           Peak Campus
                                                Campus California,
                                                       California, Defendant
                                                                   Defendant RealPage,
                                                                             RealPage, and

 6                                                    all of them. Hereinafter in the Complaint, unless
          the fictitiously named Defendants, each and all

 7        otherwise specified, reference to a Defendant shall refer to all Defendants, inclusive, and each

 8        of them.

    12. None
 91112.
 9      None of
             of the
                the Defendants reside in the state of California, and as such the action may be tried in

1011
10        the superior court in any county in California, per California Code of Civil Procedure Section

11        395.

12     13. Unless otherwise specified, the allegations in this Complaint pertain to the entire periods of

13
1311      time covered by the relevant statutes of limitations of the causes of action in which the

1411
14        allegations appear.

    14. The
15 1114. Theallegations
             allegationsininthis
                             thisComplaint
                                 Complaintare
                                           aremade
                                              madewithout
                                                   withoutany
                                                           anyadmission
                                                               admission that,
                                                                          that, as
                                                                                as to
                                                                                    to any
                                                                                       any particUlar
                                                                                           partidilar

16
1611      allegation, Plaintiffs or any
                                    any of them
                                           them bear
                                                bear the
                                                     the burden
                                                         burden of
                                                                of pleading,
                                                                   pleading, proof,
                                                                             proof, or
                                                                                    or persuasion.
                                                                                       persuasion. All

17
1711      rights to plead in the alternative are reserved.

18                                          COMMON
                                            COMMON ALLEGATIONS
                                                   ALLEGATIONS

19  15. In
191115. In early
           early 2019,
                 2019, Plaintiffs
                       Plaintiffs inquired
                                  inquired with
                                           with Defendant Peak Campus California, Inc. about renting

20
2011      in the Building.

21     16. Defendant Peak Campus California, Inc. directed Plaintiffs to complete an application. The

22        application indicated that Defendant Peak Campus California, Inc. would procure certain

23         information on
           information on applicants'
                          applicants' character, general reputation, personal characteristics, and/or mode

24        of living, including information involving payment history, rental history, personal history,

25        and.criminal
          and criminal history. It also stated that Defendant Peak Campus California, Inc. would procure

26        the same information
                   information on
                               on applicants' guarantors. The application purported
                                                                          purported to
                                                                                    to include
                                                                                       include an

27        authorization for Defendants to obtain this information.

28

                                                             33.
                                                   COMPLAINT
                                                   COMPLAINT                ¶
           Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 9 of 24



   1     17. Plaintiffs are informed and believe and on that basis allege that the information identified

   2P1      (albeit vaguely) is of the type commonly verified by Investigative Consumer Reports

   3        conveying-information-regarding an_indimidual's character, general reputation, personal

   4        characteristics, and/or mode of living.

   5 18. Plaintiffs each completed the application
                                       application and
                                                   and submitted it.                    -




   6 19. Defendant Peak Campus California, Inc. demanded the payment of a fee in connection with

   7        the application. Plaintiffs each paid the fee, and Defendant Peak Campus California, Inc.

   8        accepted the payment.

      20.Defendants
   9 20.  DefendantsPeak
                     PeakCampus
                          CampusCalifornia,
                                California, Inc.
                                             Inc. and
                                                  and DOE
                                                      DOE Defendants processed each
                                                          Defendants processed each Plaintiffs
                                                                                    Plaintiffs

  10        application.

  11 21. Defendant Peak Campus California, Inc. procured a number of investigative consumer reports

  12        about each Plaintiff.

  13 22. Defendant RealPage procured a number of investigative consumer reports about each Plaintiff

  14        and furnished to Defendant Peak Campus California, Inc. and DOE Defendants a number of

  15        investigative consumer reports about each Plaintiff.

      23.Defendant
  16 23.  DefendantPeak
                    PeakCampus
                         CampusCalifornia,
                                California,Inc.
                                            Inc.and
                                                 andDOE
                                                    DOE Defendants
                                                        Defendants granted
                                                                   granted Plaintiffs
                                                                           Plaintiffs Andrew

  17        Clifton, Kyle Louey, and Kaitlin Kirkpatrick an apartment within the Building known as The

  18        Post on Nord.

  19 24. Defendant Peak Campus California, Inc. and DOE Defendants approved Plaintiff Kimberly

  20        Kirkpatrick as guarantor on
                                     on Plaintiff Kaitlin
                                                  Kaitlin Kirkpatrick's lease.
                                                                        lease.

  21 25. Defendant Peak Campus California, Inc. and DOE Defendants granted Plaintiff Richard

  22        Burton an apartment within the Building known as :The Post on Nord.
                                                          asJhe
  23 26. Defcndants
         Defendants intentionally concealed from Plaintiffs the nature and type of the investigative

  24        consumer reports they would procure from Plaintiffs and the date the reports would be

  25        procured.

  26 27. Defendants did not provide a means by which any Plaintiff
                                                         Plaintiff could indicate that he or she

  27        wished to receive a copy of any report prepared in connection with the application. Defendants

  28
--28.       did not provide
                    provide aa consent
                               consentform
                                       formor
                                            ordisclosure
                                               disclosurewith
                                                         withabox
                                                              a box to
                                                                    to check.

                                                           4
                                                      COMPLAINT
         Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 10 of 24



   1   28. Defendants did not make the required certifications to the entities or individuals providing the

   2      reports, as discussed below.

   3 29. Defendants did not agree to provide a copy of any of the reports prepared about any Plaintiff.

   4 30. Defendants did not notify any Plaintiff in writing that an investigative consumer report would

   5      be made regarding his or her character, general reputation, personal characteristics, and/or

   6      mode of living. Defendants did not notify any Plaintiff in writing of any of the investigative

   7      consumer reports made about any Plaintiff.

   8 31. Defendants did not notify any Plaintiff of the name or address of the investigative consumer

   9      reporting agency that would prepare any report about him or her. Plaintiffs are informed and

  10      believe and
                  and on that basis allege that Defendants did not notify any Plaintiff of this information

  11      within three days after the date on which the report was first requested.

  12 32. Defendants did not provide a summary of the provisions of Civil Code Section 1786.22 to any

  13      Plaintiff.
          Plaintiff

  14 33. Defendants did not provide copies of any of the reports obtained about any Plaintiff.

 15 34.
     34.Defendant
         DefendantRealPage
                   RealPagefailed
                            failedtotopost
                                       postrequired
                                            requiredprivacy
                                                     privacy notices
                                                              notices on
                                                                      on its
                                                                          its website
                                                                              website as
                                                                                      as discussed below.
 16 35.
     35.Prior
         Priortotorequesting
                   requestingororprocuring
                                  procuringthe
                                            theInvestigative
                                                Investigative Consumer
                                                              Consumer Reports
                                                                       Reports about
                                                                               about each
                                                                                     each Plaintiff,
                                                                                          Plaintiff,
 17       Defendant Peak Campus California was aware of the Investigative Consumer Reporting

. 18      Agencies Act.

 19 36. Prior to requesting or procuring the Investigative Consumer Reports about each Plaintiff,
                                                                                       Plaintiff;

 20       Defendant Peak Campus California had been informed in writing about the Investigative

 21       Consumer Reporting Agencies Act, and was informed in writing that the subject of a

 22       background check
                     check has the "right
                                   "right to receive all disclosures, as provided in CA Civil Code

 23       Section 1786.26."
          Section

 24 37. In spite of being on notice that its conduct was unlawful, Defendant Peak Campus California

 25       committed the above violations anyway. Its conduct in doing so was willful and/or grossly

 26       negligent.
                                           /

 27



                                                        5
                                                  COMPLAINT
                   Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 11 of 24



             1   38. Prior to requesting, procuring, and/or furnishing
                                                            furnishing the
                                                                        the Investigative
                                                                            Investigative Consumer
                                                                                          Consumer Reports
                                                                                                   Reports about

             2       each Plaintiff,
                     each            Defendant RealPage
                          Plaintiff, Defendant RealPage was
                                                        was aware
                                                            aware of
                                                                  of the
                                                                     the Investigative Consumer
                                                                                       Consumer Reporting

             3       Agencies Act.
             4 39. Prior to requesting,
                            requesting, procuring, and/or furnishing
                                                          furnishing the
                                                                      the Investigative
                                                                           Investigative Consumer
                                                                                         Consumer Reports
                                                                                                  Reports about

             5       each Plaintiff,
                     each            Defendant RealPage
                          Plaintiff, Defendant RealPage had
                                                        had referred
                                                             referred in
                                                                       in writing
                                                                          writing to the
                                                                                     the Investigative
                                                                                         Investigative Consumer
                                                                                                       Consumer
             6       Reporting Agencies Act,
                                        Act, and
                                             and acknowledged in writing
                                                                 writingthat
                                                                         thatthe
                                                                              the subject
                                                                                  subject of
                                                                                          ofaa background
                                                                                               background check
                                                                                                          check
             7      has the
                    has  the"right     receive all disclosures,
                             "right to receive     disclosures, as
                                                                asprovided
                                                                   providedin
                                                                            inCA
                                                                              CA Civil
                                                                                 Civil Code
                                                                                       Code Section 1786.26."
             8 40. In spite of
                            of being
                               being on
                                     on notice that
                                               that its
                                                    its conduct
                                                        conduct was
                                                                was unlawful,
                                                                    unlawful, Defendant
                                                                              Defendant RealPage
                                                                                        RealPage committed the

             9       above
                     above violations anyway.
                                      anyway. Its conduct
                                                  conduct in
                                                          in doing so
                                                                   so was
                                                                      waswillful  and/or grossly negligent.
                                                                          willful and/or

            10                                 FIRST CAUSE(S) OF ACTION
                      Investigative Consumer Reporting Agencies Act - Violation of Cal. Civ. Code 4 1786, et.
            11
                                                                 All Defendants)
                                                       (Against All  Defendants)
            12 41. Plaintiffs
                   Plaintiffsreallege
                              reallegethe
                                       the statements
                                           statements and allegations contained
                                                                      contained foregoing paragraphs of this
                                                                                          paragraphs of

            13       Complaint as
                               as if fully set
                                  if fully set forth
                                               forth herein.
                                                     herein.

            14 42. California CivilCode
                   California Civil CodeSection
                                         Section1786.16(b)(1)
                                                 1786.16(6)(1)requires
                                                               requiresthat
                                                                        thatany
                                                                             anyperson
                                                                                person "who
                                                                                       "whorequests
                                                                                            requests an
            15                     consumer report" must do as
                     investigative consumer                 as follows:
                                                                follows:

            16                        the consumer a means
                            Provide the                   means by  by which
                                                                        which the consumer may     may indicate on a
                            written  form,by
                            written form,    bymeans
                                                  means of
                                                         ofaa box
                                                                box toto check,
                                                                          check, that
                                                                                  that the
                                                                                        the consumer
                                                                                             consumer wishes to receive
            17              a copy of
                                    of any report thatthat is
                                                            is prepared.
                                                               prepared. IfIf the
                                                                               the consumer
                                                                                   consumer wishes to receive a copy
                            of the report, the recipient of
                            of the                            of the
                                                                  the report
                                                                      report shall
                                                                               shall send
                                                                                     send a copy of the report to the
            18              consumer within       three business
                                        within three    business days of the date   date that
                                                                                          that the
                                                                                                the report
                                                                                                     report is
                                                                                                            is provided
                                                                                                               provided to
                            the recipient, who may contract with            any other
                                                                     with any    other entity
                                                                                         entity to
                                                                                                 to send
                                                                                                    send a copy to the
            19              consumer. The notice to request the report may be contained      contained on either the
                            disclosure form,
                                         form, as required by subdivision
                                                                    subdivision (a),(a), or
                                                                                         or aa separate  consent form.
                                                                                               separate consent    form.
            20              The copy of of the
                                            the report
                                                 report shall
                                                        shall contain
                                                                containthe thename,
                                                                                name, address,
                                                                                       address, and telephone number
                            of the person who issued
                            of the                 issued thethe report and
                                                                          and how
                                                                                how to contact them.
            21
            21

            22 43. Defendants
                   Defendants failed
                              failed to comply with
                                               with these
                                                     these provisions.
                                                           provisions. Defendants
                                                                       Defendants did not provide a box to check,

            23      did not
                        not provide
                            provide aa consent
                                       consent form
                                               form or disclosure, did not
                                                                       not provide
                                                                           provide copies
                                                                                   copies of
                                                                                          of any
                                                                                             any of
                                                                                                 of the
                                                                                                     the numerous
                                                                                                         numerous
            24      reports obtained about any Plaintiff,  and did
                                               Plaintiff, and  didnot
                                                                   notsupply
                                                                       supplythe
                                                                              thenames
                                                                                  namesor
                                                                                       oraddresses
                                                                                          addresses of the

            25       investigative consumer
                     investigative consumer reporting
                                            reporting agencies
                                                      agencies making the reports.

            26 44. California CivilCode
                   California Civil CodeSection
                                        Section 1786.16(a)(3)
                                                1786.16(a)(3) requires
                                                               requires that:

            27    the person
                      person procuring
                               procuring or causing the request to be made
                                                                         made shall,
                                                                                 shall, not later than three
                  days
                  days after
                        after the
                              the date
                                   dateononwhich
                                           which the
                                                   the report was first
                                                                  first requested,  notify the
                                                                        requested, notify    the consumer
-----28
      28 __in__in writing
                     writing
                          thatthat
                                anan   investigative
                                    investigative    consumerreport
                                                   consumer     reportwill
                                                                        willbebemade
                                                                                 maderegarding
                                                                                        regarding the
                                                                                                    the

                                                                         6
                                                                  COMPLAINT
        Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 12 of 24



 1               consumer's  character, general reputation,
                 consumer's character,            reputation, personal characteristics, and mode of
                 living. The notification shall also include the name and address of the
 2               investigative consumer reporting agency that will prepare the report and a
                 summary of the provisions of Section 1786.22.
 3
      45. Defendants failed
                     failed to comply with these provisions. Defendants did not notify any Plaintiff
 4
 El
          that an investigative consumer report would be made regarding his or her character, general
 5
          reputation, personal characteristics, and/or mode of living, did not provide the name or address
 6
         of the investigative consumer reporting agencies that would prepare the reports, and did not
 7
          provide a summary of the provisions of Section 1786.22.
 8
      46. California Civil Code Section 1786.16(a)(5) provides that no Investigative Consumer Report
 9
          may be
              be procured
                 procured unless "The
                                 "The person procuring the report or causing it to be prepared agrees to
10
          provide aa copy
          provide    copy of the report to the
                                           the subject
                                               subject of
                                                       of the
                                                          the investigation, as provided
                                                                                provided in
                                                                                         in subdivision
                                                                                            subdivision (b)."
11
II
      47. Defendants failed to do so. They never agreed to provide a copy of any of the reports prepared
12
         about any Plaintiff.
13
      48. California Civil Code Section 1786.16(a)(5) provides:
14
'4
                 The person procuring or causing the request to be made sha!l
                                                                          shall certify to the
15               investigative consumer reporting agency that the person has made the
                 applicable disclosures to the consumer required by this subdivision and that
16               the person will comply with subdivision (b).

17
      49. Plaintiffs are
                     are informed
                         informed and believe and on that basis allege that Defendants failed to do so, and
18
         did not make the required certification to the entities or individuals providing the reports.
19
      50. California Civil Code Section 1786.16(a) provides that no person or entity may "cause to be
20
         prepared an
         prepared an investigative consumer
                                   consumer report" unless the conditions set forth by Section 1786.16
21
         are met.
22
      51. As set forth above, the conditions set forth by California Civil Code Section 1786.16 were not
23
         met, and
              and therefore the Defendant RealPage failed to comply with Section 1786.16(a).
24
      52. California Civil Code Section 1786.20(a) provides in relevant part:
25
                 An investigative consumer reporting agency shall maintain reasonable
26               procedures designed to avoid violations of Section 1786.18 and to limit
                 furnishing of investigative consumer reports for the purposes listed under
27               Section 1786.12. These procedures shall
                                                      shall require that prospective users of
                 the information identify themselves, certify the purposes for which the
28               information is sought and that the information will be used for no other

                                                        7
                                                        INT
                                                  COMPLAINT
                   Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 13 of 24



              1             purposes,and
                            purposes,  andmake
                                            make         certificationsdescribed
                                                 thethe certifications   described in in paragraph
                                                                                       paragraph      (4) of
                                                                                                  (4) of
                            subdivision  (a) of Section
                            subdivision (a)                1786.16. . . . An investigative
                                                  Section 1786.16.            investigativeconsumer
                                                                             . . .           consumer
             2              reportingagency
                            reporting   agencymay  maynotnot  furnish
                                                           furnish     an
                                                                       investigative consumer
                                                                    an investigative               report
                                                                                       consumer report   toto
                                                                                                            a a
                   -
                            personunless
                            person    unless   it has
                                            it has     a written
                                                    a written      agreement
                                                               agreement         thatinvestigative
                                                                           that the    the investigative
                                                                                                   consumerconsumer
             3              r5drtcwiI1be-used-by-that-person-only-for
                            reffrts-will  beusedby     -that-person-onl•y-for    purposesiistedilLSectio.n__________________
                                                                               purposeslisted_in_Section
                            1786.12.
                            1786.12.
             4

                   Plaintiffs are
             5 53. Plaintiffs areinformed
                                  informedand
                                            and believe
                                              believe andand  on that
                                                          on that basisbasis
                                                                        allegeallege  that
                                                                               that the    the Defendant
                                                                                        Defendant        RealPage
                                                                                                  RealPage failed failed

             6         complywith
                    to comply withSection
                                  Section1786.20(a).
                                          1786.20(a).

                    California Civil
              7 54. California Civil Code
                                     CodeSection
                                          Section  1786.20,
                                                 1786.20,    subdivision
                                                          subdivision     (d) provides:
                                                                      (d) provides:

             8              (1) An investigative          consumer
                                     investigative consumer                reporting
                                                                       reporting          agency
                                                                                       agency    doing  doing    business
                                                                                                          business      in this in  this state
                                                                                                                                 state
                            shall conspicuously
                            shall  conspicuouslypost,     post,    as defined
                                                               as defined             in subdivision
                                                                               in subdivision        (b) of(b)   of Section
                                                                                                              Section     2257722577
                                                                                                                                   of       of
             9S             the Business
                            the Business and    and    Professions
                                                    Professions      Code,Code,on   itson  its
                                                                                        primary primary
                                                                                                    Internet Internet
                                                                                                                Web        Web
                                                                                                                        site      site
                            informationdescribing
                            information      describingitsits      privacy
                                                                 privacy        practices
                                                                             practices    withwith     respect
                                                                                                  respect    to itsto   its preparation
                                                                                                                     preparation
            10PA            and processing
                            and   processing    ofof   investigative
                                                     investigative           consumer
                                                                        consumer              reports.
                                                                                        reports.   If the Ifinvestigative
                                                                                                              the investigative
                            consumerreporting
                            consumer       reporting      agency
                                                       agency      doesdoes     not have
                                                                          not have              an Internet
                                                                                        an Internet              Web
                                                                                                         Web site,         site, it shall,
                                                                                                                       it shall,
            11              uponrequest,
                            upon    request,  mailmail   a written
                                                      a written     copycopy    of the
                                                                           of the          privacy
                                                                                      privacy           statement
                                                                                                 statement               to consumers.
                                                                                                               to consumers.
                            The privacy
                            The   privacystatement
                                              statement        shall
                                                           shall       conspicuously
                                                                   conspicuously                include,
                                                                                         include,     but notbutbenot     be limited
                                                                                                                     limited    to,     to,
            12              both of
                            both   of the
                                       thefollowing:
                                            following:
                            (A) A statement          entitled
                                    statement entitled            "Personal
                                                              "Personal           Information
                                                                              Information             Disclosure:
                                                                                                Disclosure:      United  United
                                                                                                                            StatesStates
                                                                                                                                     or      or
            13
            13              Overseas,"that
                            Overseas,"       that   indicates
                                                  indicates         whether
                                                               whether           the personal
                                                                            the personal               information
                                                                                               information      will bewill be
                            transferredtotothird
                            transferred          thirdparties
                                                         parties     outside
                                                                 outside     the the
                                                                                 United United
                                                                                             StatesStates
                                                                                                      or its or   its territories.
                                                                                                              territories.
            14
            14              (B) A separate         section
                                    separate section       thatthat   includes
                                                                  includes     the the
                                                                                     name,name,
                                                                                              mailing mailing    address,
                                                                                                          address,     e-mail e-mail
                            address,and
                            address,      and   telephone
                                             telephone           number
                                                            number      of the ofinvestigative
                                                                                   the investigative consumer consumer
                                                                                                                    reporting  reporting
            15
            15              agencyrepresentatives
                            agency      representatives     whowho can can
                                                                         assistassist     a consumer
                                                                                 a consumer                   with additional
                                                                                                    with additional
                            information      regarding
                            information regarding          thethe   investigative
                                                                investigative            consumer
                                                                                     consumer             reporting
                                                                                                   reporting     agency's agency's
                                                                                                                               privacyprivacy
            16              practicesororpolicies
                            practices         policies  in in
                                                            thethe   event
                                                                 event   of aofcompromise
                                                                                   a compromise    of hisoforhisheror     her information.
                                                                                                                      information.
                            (2)For purposes
                            (2)For   purposes      ofof  this
                                                      this      subdivision,
                                                            subdivision,       "third"third  party"
                                                                                         party"   shallshall    include,
                                                                                                          include,     but notbutbenot be
            17
            17              limited to,
                                      to, aacontractor,
                                              contractor,       foreign
                                                             foreign        affiliate,
                                                                        affiliate,        wholly
                                                                                      wholly         owned
                                                                                                 owned          entity,
                                                                                                           entity,   or anor an
                            employeeofofthe
                            employee           theinvestigative
                                                     investigative        consumer
                                                                      consumer             reporting
                                                                                      reporting    agency.agency.
            18
            18

            19 155.
            19      DefendantRealPage
                55. Defendant RealPage    failed
                                      failed     to comply
                                             to comply with with
                                                            thesethese provisions
                                                                  provisions       of Section
                                                                             of Section       1786.20.
                                                                                        1786.20.

            20
            20 56. Asaadirect,
               56. As   direct,legal
                                 legal and
                                     and    proximate
                                         proximate     result
                                                   result     of Defendants'
                                                          of Defendants'      conduct
                                                                         conduct        as alleged
                                                                                 as alleged        above, Plaintiffs
                                                                                            above, Plaintiffs each   eac

            21
            21      suffereddamages
                    suffered damagesin in
                                       an an amount
                                          amount     according
                                                 according      to proof
                                                           to proof        atincluding
                                                                    at trial, trial, including
                                                                                         but notbut not limited
                                                                                                 limited to     to

            22
            22      emotionaldistress,
                    emotional distress,  injury,
                                       injury,   and
                                               and    harm
                                                   harm     to property
                                                        to property      interests.
                                                                    interests.

            23  57. In the
            23 157.    thealternative,
                           alternative,Plaintiffs
                                         Plaintiffs
                                                  areare each
                                                      each     entitled
                                                           entitled      tostatutory
                                                                    to the  the statutory damages
                                                                                     damages         in the amount
                                                                                             in the amount  of Ten of Ten

            24
            24      ThousandDollars
                    Thousand Dollars($10,000.00)
                                      ($10,000.00)
                                                 perper violation,
                                                    violation, fromfrom
                                                                     eacheach Defendant.
                                                                          Defendant.

            25 58. In
            25 58.  In the
                        thealternative,
                            alternative,  Plaintiffs
                                        Plaintiffs    allege
                                                   allege thatthat
                                                               eacheach Investigative
                                                                    Investigative     Consumer
                                                                                  Consumer Report Report
                                                                                                  procuredprocured
                                                                                                           or      or

            26
            26      suppliedby
                    supplied byDefendants
                                Defendants  constitutes
                                          constitutes     a distinct
                                                      a distinct      violation
                                                                 violation of theofprimary
                                                                                    the primary   right
                                                                                           right or     or rights
                                                                                                    rights

            27
            27      contemplatedbybyCode
                    contemplated     Codeof of Civil
                                            Civil    Procedure
                                                  Procedure    Sections
                                                            Sections 1786 1786 through
                                                                          through       1786.60,
                                                                                  1786.60,         and that
                                                                                           and as such as such that
-   -

        —
        -   28
            28       eachreport
                   — each reportgives
                                 gives   rise
                                      rise  to atoseparate
                                                   a separate   -"cause
                                                           -`cause        of action'.for
                                                                   of action'Ifor        the purposes
                                                                                  the purposes           of the statutory
                                                                                               of the statutory damage damage                     -




                                                                                8
                                                                       COMPLAINT
       Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 14 of 24



   1     amount. Plaintiffs are informed and believes and on that basis allege that at least four (4) and

  2      possibly many more Investigate Consumer Reports about each Plaintiff were procured or made

  3      by Defendants.

  a
  4 59. The Investigative Consumer Reporting Agencies Act ("ICRAA") was passed in 1975 and last

  5      amended in 1998. Plaintiffs are informed and believe and on that basis allege that Defendants

  M
  6      were aware of ICRAA at the time the violations occurred. Defendants are sophisticated, large

  7      companies. Defendant Peak Campus California manages over twelve thousand (12,000) units

  8      of housing and is landlord to over forty-seven thousand (47,000) people. Defendant RealPage

  9      publicly claims
         publicly claims to
                         to be
                            be "the
                               "the industry's largest
                                               largest rental payment history database." Defendant

 10      RealPage publicly
                  publicly claims that it "currently serves nearly twelve thousand two hundred

 11
 II      (12,200) clients worldwide."

 12 60. As discussed more fully above, prior to requesting or procuring the Investigative Consumer

 13      Reports about each
                       each Plaintiff, Defendant Peak Campus California was aware of the

 14      Investigative
         Investigative Consumer
                       Consumer Reporting
                                Reporting Agencies
                                          Agencies Act,
                                                   Act, was informed in
                                                        was informed in writing about the

 15      Investigative Consumer Reporting Agencies Act, and was informed in
                                                                         in writing that the subject

 16      of a background check has the "right to receive all disclosures, as provided in CA Civil Code

 17      Section 1786.26[,]" and in spite of being on notice that its conduct was unlawful, Defendant

 18      Peak Campus committed the above violations anyway. Its conduct in doing so was willful
         Peak

 19      and/or grossly negligent.

     61. As
 20 161. As discussed
            discussed more
                      more fully above,
                                 above, prior
                                        prior to requesting
                                                 requesting or procuring the Investigative Consumer

 21      Reports about each Plaintiff, Defendant RealPage was aware of the Investigative Consumer

 22      Reporting Agencies Act, had referred in writing to the Investigative Consumer Reporting
                                                                        -1
 23      Agencies Act, and acknowledged in writing that the subject of a background check has the

 24      "right to receive all disclosures, as provided in CA Civil Code Section 1786.26[,]" and in spite

 25      of being on notice that its conduct was unlawful, Defendant RealPage committed the above

 26      violations anyway. Its conduct in doing so was willful and/or
                                                                andlor grossly negligent.

 27 162.
     62. Defendants'
         Defendants' conduct
                     conduct was
                             was grossly
                                 grossly negligent
                                         negligent and/or
                                                   and/or willful;
                                                          willful; therefore  Plaintiffs are each also
                                                                    therefore Plaintiffs

—28   entitled to punitive damages in an amount according to proof.
 28 —entitled
       -                                                     proof

                                                       9
                                                 COMPLAINT
          Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 15 of 24



       1 63.
         63. As
             Asaadirect,
                  direct,legal,
                           legal, and
                                and    proximate
                                    proximate     result
                                              result     of Defendants'
                                                     of Defendants'      conduct,
                                                                    conduct,        Plaintiffs
                                                                             Plaintiffs        were to
                                                                                        were caused caused
                                                                                                       and to and
  2            employthe
           did employ theservices
                          servicesof of counsel
                                     counsel     to prosecute
                                             to prosecute       this action,
                                                          this action, and areand are accordingly
                                                                               accordingly          entitled
                                                                                           entitled to an    to an

  3        awardof
           award ofattorney
                    attorneyfees
                              fees according
                                 according     to proof.
                                           to proof.                                                           --




  4 1664. Plaintiffs are
       4. Plaintiffs areeach
                         each  also
                             also   entitled
                                  entitled    to permanent
                                           to permanent      injunctive
                                                        injunctive      and declaratory
                                                                   and declaratory relief torelief to the following
                                                                                             the following
  5        effect:
           effect:

  6            a.  That Defendants
               a. That              are
                        Defendants are   prohibited
                                       prohibited    from
                                                  from     engaging
                                                        engaging in theinviolations
                                                                          the violations  andmisconduct
                                                                                    and other other misconduct

  7                  referredtotoabove;
                     referred     above;

  8            b.  That Defendants
               b. That  Defendants shall
                                    shall  comply
                                         comply   with
                                                with   ICRAA
                                                     ICRAA    to the
                                                           to the    extent
                                                                  extent     possible
                                                                         possible      with respect
                                                                                  with respect to the to the
  9                  investigativeconsumer
                     investigative consumer  reports
                                           reports     already
                                                   already     procured
                                                           procured aboutabout  each Plaintiff;
                                                                          each Plaintiff;
10
10             c.  That Defendants
               c. That              mustdeliver,
                        Defendants must   deliver, within
                                                 within    three
                                                        three    days,
                                                              days,     copies
                                                                    copies of all of all investigative
                                                                                  investigative        consumer
                                                                                                consumer
1II1                 reportstotothe
                     reports     theindividuals
                                      individuals
                                                onon whom
                                                   whom theythey were
                                                              were     prepared;
                                                                   prepared;
12
12             d.  That Defendant
               d. That             RealPage
                        Defendant RealPage    shall
                                           shall    implement
                                                 implement     and maintain
                                                           and maintain       reasonable
                                                                        reasonable        procedures
                                                                                   procedures
13
13                   designedtotoavoid
                     designed     avoid  violations
                                       violations of of California
                                                     California    Civil
                                                                Civil    Code
                                                                      Code    Sections
                                                                           Sections 17861786 through
                                                                                        through       1786.60
                                                                                                1786.60
14
14                   and
                     and to
                          tolimit
                             limit furnishing
                                    furnishingofofinvestigative
                                                   investigative  consumer
                                                                consumer    reports
                                                                         reports      forpurposes
                                                                                 for the  the purposes   listed under
                                                                                                  listed under
15
15                   California Civil
                     California Civil Code
                                      CodeSection
                                           Section  1786.12,
                                                  1786.12,    including
                                                           including    procedures:
                                                                     procedures:
16
16                       i. Requiring
                             Requiring that prospectiveusers
                                       that prospective  users   of the
                                                             of the      information
                                                                     information     sought
                                                                                 sought      from RealPage
                                                                                        from RealPage
17
17                          identify themselves;
                            identify themselves;

18
18                      ii. Requiring
                             Requiring that  prospectiveusers
                                        that prospective users   of the
                                                              of the     information
                                                                     information     sought
                                                                                 sought from from RealPage
                                                                                             RealPage
19
19                          certify the
                                    thepurposes
                                        purposesforfor which
                                                    which  thethe information
                                                               information     is sought
                                                                           is sought      andthe
                                                                                     and that that the

20
20                          informationwill
                            information will be
                                             beused
                                                usedforfornono other
                                                             other   purposes;
                                                                   purposes;
21
21                      iii. Requiring
                              Requiring that  prospectiveusers
                                         that prospective users   of the
                                                               of the     information
                                                                      information     sought
                                                                                  sought from from RealPage
                                                                                              RealPage
22
22                                  thatthe
                            certify that theprospective
                                             prospective  user
                                                        user    shall,
                                                             shall, not not
                                                                        laterlater
                                                                              than than
                                                                                   three three daysthe
                                                                                         days after  after
                                                                                                       datethe
                                                                                                            on date on
23
23                          which the
                            which thereport
                                      reportwas
                                             was   first
                                                first    requested,
                                                      requested,     notify
                                                                 notify     the consumer
                                                                        the consumer       in writing
                                                                                     in writing that anthat an
24
24                          investigative consumer
                            investigative  consumer  report
                                                   report willwill
                                                               be be made
                                                                   made     regarding
                                                                        regarding      the consumer's
                                                                                  the consumer's        character,
                                                                                                 character,
25
25                          general reputation,
                            general  reputation,  personal
                                                personal    characteristics,
                                                         characteristics,     and mode
                                                                          and mode        of living
                                                                                   of living
26
26                      iv. Requiring
                             Requiring that prospective
                                       that prospective   users
                                                        users     of the
                                                              of the      information
                                                                      information     sought
                                                                                  sought      from RealPage
                                                                                         from RealPage
27
27                                  thatthe
                            certify that theprospective
                                             prospective  user
                                                        user    shall,
                                                             shall, not not
                                                                        laterlater
                                                                              than than
                                                                                   three three daysthe
                                                                                         days after  after
                                                                                                       datethe
                                                                                                            on date on
28
28

                                                          10
                                                     COMPLAINT
       Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 16 of 24



                        which  thereport
                        which the  reportwas
                                          wasfirst   requested,disclose
                                               first requested,  disclose  to the
                                                                        to the    consumer
                                                                               consumer      the name
                                                                                        the name  and and

 2                      addressofofRealPage;
                        address     RealPage;

 3                  v. Requiring-that-prospective-users-ofthe-information_soughtfrom RealPage

 4                      certify that
                                thatthe
                                     theprospective
                                         prospective  user
                                                    user    shall,
                                                         shall, not not
                                                                    laterlater
                                                                          than than
                                                                                three three daysthe
                                                                                      days after  after
                                                                                                    datethe
                                                                                                         on date on

 5                      which  thereport
                        which the  reportwas
                                          was   first
                                             first    requested,
                                                   requested,    provide
                                                              provide      the consumer
                                                                      the consumer with a with
                                                                                          copyaofcopy of

 6                      California Civil
                        California Civil Code
                                         CodeSection
                                              Section  1786.22
                                                     1786.22 or aorsummary
                                                                    a summary
                                                                           of itsofprovisions.
                                                                                    its provisions.

 7          e. That
            e.  That Defendant  RealPage
                     Defendant RealPage    shall
                                        shall postpost onprimary
                                                   on its its primary  Internet
                                                                 Internet       Web
                                                                          Web site    site information
                                                                                   information

 8              describingits
                describing  itsprivacy
                                privacypractices
                                         practices  with
                                                 with    respect
                                                      respect to itstopreparation
                                                                       its preparation  and processing
                                                                                  and processing of    of

 9              investigativeconsumer
                investigative consumer  report,
                                      report,   which
                                              which shallshall conspicuously
                                                          conspicuously      include
                                                                        include (A) A (A)  A statement
                                                                                       statement

10
10              entitled"Personal
                entitled "PersonalInformation
                                    Information Disclosure:
                                              Disclosure:    United
                                                          United     States
                                                                 States     or Overseas,"
                                                                        or Overseas,"        that indicates
                                                                                      that indicates

11              whetherthe
                whether thepersonal
                            personal   information
                                    information willwill
                                                     be be  transferred
                                                         transferred      to third
                                                                     to third      parties
                                                                              parties       outside
                                                                                      outside       the United
                                                                                              the United

12              Statesororitsitsterritories;
                States            territories; and
                                             and (B)(B) A separate
                                                     A separate      section
                                                                section       that indludes
                                                                        that includes       themailing
                                                                                      the name, name, mailing

13
13              address,e-mail
                address,  e-mail address,
                               address, andand  telephone
                                           telephone      number
                                                      number of the of the investigative
                                                                    investigative        consumer
                                                                                  consumer reporting reporting

14
14              agencyrepresentatives
                agency representativeswhowho
                                          cancan assist
                                             assist      a consumer
                                                    a consumer       with additional
                                                               with additional        information
                                                                               information

15
15              regardingthe
                regarding theinvestigative
                               investigative consumer
                                           consumer     reporting
                                                    reporting     agency's
                                                              agency's       privacy
                                                                       privacy        practices
                                                                               practices         or policies
                                                                                         or policies in      in

16
16              the event
                the  eventofofa acompromise
                                   compromise  of his
                                            of his     or her
                                                   or her     information;
                                                          information; and and

17
17          £ That
            f. ThatDefendant  PeakCampus
                    Defendant Peak Campus  California,
                                         California, Inc.Inc.  is prohibited
                                                          is prohibited from from  retaliating
                                                                             retaliating againstagainst
                                                                                                 any    any

18
18                            thefiling
                Plaintiff for the filing of
                                         of this
                                             thislawsuit.
                                                  lawsuit.

19
19                                 SECOND CAUSE OF ACTION
             Unfair Business Practices - Violation of Cal. Bus. & Profs. Code S 17200, et. seq.
20                                       (Against All Defendants)

21 65. Plaintiffs
21 65. Plaintiffsreallege
                  reallegethethe  statements
                               statements and and  allegations
                                              allegations       contained
                                                          contained        foregoing
                                                                    foregoing        paragraphs
                                                                              paragraphs of this of this

22
22      Complaintas
        Complaint asififfully
                         frillyset
                                setforth
                                    forthherein.
                                          herein.

23
23 66.
    66.Defendants  violatedthethe
       Defendants violated        ICRAA
                                ICRAA as as detailed
                                         detailed moremore
                                                       fully frilly
                                                             above. above.

24 67. Defendants
24 67. Defendantsfailed
                   failed
                        to to provide
                           provide    notice
                                   notice     to each
                                          to each      Plaintiff
                                                  Plaintiff      of their
                                                            of their rights,rights, and to
                                                                              and failed failed to provide
                                                                                            provide

25
25      informationtotoeach
        information     eachPlaintiff
                              Plaintiff
                                      asas required
                                         required    by law
                                                  by law and and  as prevailing
                                                             as prevailing      standards
                                                                           standards         of fairness
                                                                                     of fairness dictate. dictate.

26
26 68.
    68.Defendants'  violationsand
       Defendants' violations  and  conduct
                                  conduct    described
                                          described aboveabove  constitute
                                                          constitute unfair, unfair,
                                                                             unlawfulunlawful
                                                                                      businessbusiness
                                                                                              acts     acts
27
27      and practices
        and practicesininviolation
                           violation
                                   of of Business
                                      Business    & Professions
                                               & Professions CodeCode  sections
                                                                 sections 17200,17200,
                                                                                et. seq. et. seq.



                                                        II
                                                        11
                                                  COMPLAINT
       Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 17 of 24



 1 69. Plaintiffsare
   69. Plaintiffs areeach
                      each  entitled
                          entitled    to restitution
                                   to restitution      offees
                                                  of the  the and
                                                              feesdeposits
                                                                   and deposits
                                                                           paid inpaid in connection
                                                                                   connection         with their
                                                                                              with their

 2       applications
         applications totoDefendants
                           Defendantsforfor an apartment.
                                         an apartment.

 3 70. Plaintiffs-bringihis-action-in-order-to-enforce.oneormoreJmp.ortant
       Plaintiffs-bring-this-action-in-order-to-enforce-one_or_more_important
                                                                           rightsrights  affecting
                                                                                   affecting       the public
                                                                                             the publ
                                                                                 /
 4       interest. Theinjunction
         interest. The injunctionand
                                   and cessation
                                     cessation    of Defendants'
                                               of Defendants'     wrongful
                                                              wrongful      conduct
                                                                       conduct        will in
                                                                               will result  result
                                                                                              a    in a
 5       significant  benefit,both
         significant benefit,  both  pecuniary
                                   pecuniary andand nonpecuniary,
                                                 nonpecuniary, to theto the general
                                                                      general public,public,  or aatlarge
                                                                                     or at least      least a large
 6       class  ofpersons.
         class of  persons.InIn
                              thethe interests
                                  interests     of justice,
                                            of justice,      attorney
                                                        attorney       fees should
                                                                 fees should be paidbe paid
                                                                                     upon   upon recovery
                                                                                          recovery by     by
 7       Plaintiffs,
         Plaintiffs, ororany
                          anyofof them,
                                them, in in
                                         thisthis case.
                                               case. TheThe necessity
                                                         necessity      and financial
                                                                   and financial burdenburden  of private
                                                                                        of private

 8       enforcement
         enforcement ofof
                        thethe  rights
                             rights    asserted
                                    asserted     herein
                                             herein makemake  an award
                                                         an award         of attorney
                                                                  of attorney         fees appropriate
                                                                              fees appropriate as      as
 9       provided  forininCode
         provided for      Codeofof Civil
                                  Civil   Procedure
                                        Procedure    Section
                                                  Section    1021.5.
                                                          1021.5.

10
10                                         THIRD
                                           THIRD CAUSE
                                                 CAUSE OF OF ACTION
                                                              ACTION
                                                 Negligence Per Se
                                                 Negligence     Se
11                                            (AgainstAll
                                              (Against AllDefendants)
                                                          Defendants)
12
12   71. Plaintiffsreallege
     71. Plaintiffs reallegethethe  statements
                                 statements and arid allegations
                                                allegations      contained
                                                            contained       foregoing
                                                                      foregoing        paragraphs
                                                                                paragraphs of this of this

13
13       Complaint  asififfully
         Complaint as      fullyset
                                 setforth
                                      forth herein.
                                          herein.

14
14   72. Asset
     72. As setforth
                forthmore
                      morefully
                            fully above,
                                above,   California
                                       California    Code
                                                  Code     of Civil
                                                       of Civil     Procedure
                                                                Procedure       Sections
                                                                          Sections       1786 through
                                                                                   1786 through

15
15       1786.60  imposeupon
         1786.60 impose  uponDefendants
                              Defendants   certain
                                        certain     affirmative
                                                affirmative dutiesduties
                                                                   whichwhich  must
                                                                         must be     be performed
                                                                                 performed in     in
16       connection  withthe
         connection with   theprocurement
                                procurement  of Investigative
                                          of Investigative     Consumer
                                                           Consumer     Reports.
                                                                    Reports.

17 73.73. Defendants
       Defendants    negligently,
                  negligently,     and/or
                               and/or      grossly
                                      grossly      negligently,
                                              negligently, and/or and/or recklessly
                                                                  recklessly violated violated these
                                                                                      these duties, as duties, as

18           forthmore
         set forth morefully
                        fullyabove.
                              above.

19 74.74. Plaintiffs
       Plaintiffs are are informed,
                      informed,     believe,
                                believe,      and thereon
                                         and thereon allege allege that Defendants
                                                            that Defendants        knew
                                                                            knew and      and reasonably
                                                                                     reasonably

20
20       should  haveknown
         should have  known  that
                           that    their
                                their    breach
                                      breach     ofabove
                                             of the the above
                                                         dutiesduties
                                                                could could   result
                                                                      result in      in foreseeable
                                                                                foreseeable harm to harm to

2l
21       Plaintiffs.
         Plaintiffs.

22 1175.
      75. As
          As a direct,
               direct,legal
                       legaland
                             andproximate
                                  proximate  result
                                          result     of Defendants'
                                                 of Defendants'      conduct,
                                                                conduct,         as alleged
                                                                         as alleged         above, Plaintiffs
                                                                                    above, Plaintiffs

23
23       each  suffereddamages,
         each suffered  damages,  including
                                including   emotional
                                          emotional      distress,
                                                    distress,       injury,
                                                              injury,       andtoharm
                                                                      and harm        to property
                                                                                  property interests,interests,
                                                                                                      all       all
24
24       of whichentitle
         of which entitleeach
                          eachPlaintiff
                               Plaintiffto to damages
                                           damages    according
                                                   according     to proof.
                                                             to proof

25
25

26
26                                        DEMAND FOR JURY TRIAL

27   76.Plaintiffs
271 76.  Plaintiffs  each
                   each   demand
                        demand     a trial
                               a trial     by jury
                                       by jury      for cause
                                               for each each cause   of action
                                                              of action         stated herein.
                                                                        stated herein.

28

                                                           12
                                                           12
                                                      COMPLAINT
        Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 18 of 24



 1
                                                  PRAYER
                                                  PRAYER
 21
 2
      WHEREFORE,Plaintiffs
      WHEREFORE, Plaintiffseach
                             each  pray
                                pray for forjudgment  as follows:
                                         judgment as follows:
3
      I. For
      1.  Forgeneral  damages
              general damages   according
                              according     to proof,
                                        to proof,     on each
                                                  on each causecause   of for
                                                                of action action forsuch
                                                                              which  which such damages
                                                                                         damages are    are
4
Ell
         available;
         available;
 5
      2. For
      2.  For compensatory  damages
              compensatory damages    according
                                   according      to proof,
                                             to proof,      on cause
                                                       on each each of
                                                                     cause
                                                                       actionoffor
                                                                                action
                                                                                   whichfor which such
                                                                                          such
 6
         damages   are
         damages are   available;
                     available;
 7
         For statutory
      3. For statutorydamages
                       damages   according
                              according      to law,
                                        to law,      on each
                                                 on each cause cause  of for
                                                               of action action forsuch
                                                                             which  which such damages
                                                                                        damages are    are
 8
         available,ininthe
         available,     theamount
                            amountof of
                                     OneOne Hundred
                                         Hundred     Sixty
                                                 Sixty     Thousand
                                                       Thousand      Dollars
                                                                Dollars      ($160,000.00)
                                                                        ($160,000.00)         each, from
                                                                                      each, from
 9
         each Defendant,
         each Defendant, oror greater
                           greater thanthan
                                         that that amount
                                              amount      according
                                                     according       to,proof
                                                               to proof;
10
10
      4.
      4. For
          For punitive damages
              punitive damages   according
                               according     to proof;
                                         to proof;
II
11
      5. For
      5.  For prejudgment  andpost-judgment
              prejudgment and  post-judgment    interest
                                            interest     according
                                                     according to law;to law;
12
12
      6. For
          For such reasonable
              such reasonable    attorney
                              attorney feesfees
                                            and and
                                                costscosts
                                                      as are as are available
                                                             available        under California
                                                                       under California law;   law;
13
13
         For equitable
      7. For equitablerelief
                       reliefand
                              and  restitution
                                 restitution     to the
                                             to the      extent
                                                     extent      available
                                                            available underunder
                                                                            law; law;
14
14
      8. For
      8.  For aa permanent   injunction
                 permanent injunction   barring
                                      barring   Defendant
                                              Defendant fromfrom  engaging
                                                              engaging in the in the unlawful
                                                                               unlawful conductconduct
15
15
         describedherein
         described herein  and
                         and   barring
                             barring    Defendant
                                     Defendant fromfrom
                                                    futurefuture violations
                                                            violations      of ICRAA
                                                                       of ICRAA        with respect
                                                                                 with respect to eachto each
16
                    andrequiring
         Plaintiff, and requiringDefendant
                                  Defendant   to comply
                                           to comply withwith ICRAA
                                                          ICRAA      to the
                                                                 to the     extent
                                                                        extent     possible
                                                                               possible       with respect
                                                                                        with respect to    to
17
17
         the reports
         the  reportsthey
                       they have
                          have    already
                               already    procured,
                                       procured,     providing:
                                                 providing:
18
18
             a. That
             a.  That Defendants  are
                      Defendants are   prohibited
                                     prohibited    from
                                                from     engaging
                                                      engaging in theinviolations
                                                                        the violations  andmisconduct
                                                                                  and other other misconduct
19
19
                 referredtotoabove;
                 referred     above;
20
20
             b. That
             b.  That Defendants  shall
                      Defendants shall   comply
                                       comply   with
                                              with   ICRAA
                                                   ICRAA    to the
                                                         to the    extent
                                                                extent     possible
                                                                       possible      with respect
                                                                                with respect to eachto each
21
                    the investigative
                 of the  investigativeconsumer
                                       consumer   reports
                                               reports     prepared
                                                       prepared aboutabout each Plaintiff;
                                                                      each Plaintiff;
22
22
                That Defendants
             c. That Defendantsmust
                                must  deliver,
                                    deliver,    within
                                             within    three
                                                    three    days,
                                                          days,      deliver
                                                                deliver copiescopies   of all investigative
                                                                               of all investigative
23
23
                 consumerreports
                 consumer reportsto to
                                     thethe individuals
                                         individuals    on whom
                                                     on whom they they
                                                                   were were prepared;
                                                                        prepared;
24
24
             d. That
             d.  That Defendant  RealPage
                      Defendant RealPage    shall
                                         shall    implement
                                               implement     and maintain
                                                         and maintain       reasonable
                                                                      reasonable        procedures
                                                                                 procedures
25
25
                 designedtotoavoid
                 designed     avoid  violations
                                   violations    of California
                                              of California    Civil
                                                            Civil    Code
                                                                  Code    Section
                                                                       Section     1786.18
                                                                               1786.18 and toand
                                                                                              limitto limit
26
26
                 furnishingof
                 furnishing of investigative
                                investigativeconsumer
                                               consumer  reports
                                                      reports      for purposes
                                                              for the  the purposes
                                                                                listed listed under California
                                                                                       under California
27
27
                 Civil Code Section1786.12,
                       Code Section 1786.12,   including
                                            including    procedures:
                                                      procedures:
28
28

                                                      13
                                                      13
                                                 COMPLAINT
     Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 19 of 24



                   i. Requiring that prospective users of the information sought from RealPage

                      identify themselves;

 3                ii--
                    . Requitihythat-prospective-users
                  iLflëbif iiigtharprospective-users of-the
                                                      of-theinformation.soughtAoipRealPage
                                                             information.soughtfrom RealPage

 4                    certify the purposes for which the information is sought and that the

 5                    information will be used for no other purposes;

 6                      Requiringthat
                  iii. Requiring  thatprospective
                                       prospectiveusers
                                                   usersof
                                                        ofthe
                                                           the information
                                                                information sought
                                                                            sought from
                                                                                   from RealPage

 7                    certify that the prospective user shall, not later than three days after the date on

 8                    which the report was first requested, notify the consumer in writing that an

 9                    investigative consumer report will
                                                    will be made
                                                            made regarding
                                                                 regarding the
                                                                           the consumer's
                                                                               consumer's character,

10                    general reputation, personal characteristics, and mode of living

11                iv. Requiring
                       Requiringthat
                                 thatprospective
                                      prospectiveusers
                                                  usersof
                                                       ofthe
                                                          the information
                                                               information sought
                                                                           sought from
                                                                                  from RealPage

12                    certify that the prospective user shall, not later than three days after the date on

13                    which the report was first requested, disclose to the consumer the name and

'4
14                    address of RealPage;

15
Is                    Requiringthat
                  v. Requiring  thatprospective
                                     prospectiveusers
                                                 usersof
                                                      ofthe
                                                         the information
                                                              information sought
                                                                          sought from
                                                                                 from RealPage
                                                                                      RealPage
16                    certify that the prospective user shall, not later than three days after the date on

17                    which the report was first requested, provide the consumer with a copy of

18                    California Civil Code Section 1786.22 or a summary of its provisions;

19         e. That
               ThatDefendant
                    DefendantRealPage
                              RealPageshall
                                       shallpost
                                             poston
                                                  onits
                                                     itsprimary
                                                         primaryInternet
                                                                 Internet Web
                                                                          Web site
                                                                              site information
                                                                                   information

20             describing its privacy practices with respect to its preparation and processing of
21             investigative consumer report, which shall conspicuously include (A) A statement

22             entitled "Personal Information Disclosure: United States or Overseas," that indicates

23             whether the personal information will be transferred to third parties outside the United

24             States or its territories; and (B) A separate section that includes the name, mailing

25             address, e-mail address, and telephone number of the investigative consumer .reporting
                                                                                            reporting

26             agency representatives who can assist a consumer with additional information

27             regarding the investigative consumer reporting agency's
                                                              agency's privacy
                                                                       privacy practices or policies in
       -   -

28             the event of a compromise of his or her information; and

                                                     14
                                               COMPLAINT
                                                                                              I
       Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 20 of 24



 1               ThatDefendant
             f. That  DefendantPeak
                                PeakCampus
                                     CampusCalifornia,
                                            California,Inc.
                                                        Inc.isisprohibited
                                                                 prohibited from
                                                                             from retaliating
                                                                                   retaliating against
                                                                                               against any
 2               Plaintiff for the filing of this lawsuit;
                                                  lawsuit; and

 3 9.9.ForFor
           such
              suchother
                   otherand
                         and further
                              further relief as th-e- 05Tift-S11-0-ulti-deem-just-and-proper.

 4

 5 Respectfully
    Respectfullysubmitted,
                 submitted,                            LAW OFFICE OF JOSEPH B. OLLINGER PC

 6                                                                                         I



 7 Dated: November 21St,
                   21 51, 2019                 By:
                                                       Joe
                                                       Job 011inge   , tttorney
                                                                          orney for Plaintiffs
                                                                          - ,
 8
                                                       RICHARD     RTON,ANDREW
                                                       RICHARD RTON,        ANDREWCLIFTON,
                                                                                       CLIFTON,
 9                                                     KYLE LOUEY, 'CAITLIN
                                                                    KAITLIN KIRKPATRICK,
                                                                                IURICPATRICK, and
                                                       KIMBERLY KIRKPATRICK
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           15
                                                     COMPLAINT
                Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 21 of 24
A   lb.


J® CT Corporation                                                                   Service of
                                                                                    Service    of Process
                                                                                                  Process
                                                                                    Transmittal
                                                                                    Transmittal
                                                                                    11/22/2019
                                                                                    CT Log
                                                                                    CT Log Number
                                                                                           Number 536692665
                                                                                                  536692665
          TO:
          TO:       DAVID MONK
                    DAVID MONK
                    REALPAGE, INC.
                    REALPAGE, INC.
                    2201 LAKESIDE
                    2201 LAKESIDE BLVD
                                  BLVD
                    RICHARDSON, TX
                    RICHARDSON,  TX 75082-4305
                                    75082-4305

          RE:
          RE:       Process Served
                    Process Served in
                                   in California
                                      California

          FOR:
          FOR:      RealPage, Inc.
                    RealPage, Inc. (Domestic
                                   (Domestic State:
                                             State: DE)
                                                    DE)




          ENCLOSED ARE
          ENCLOSED ARE COPIES
                       COPIES OF
                              OF LEGAL
                                 LEGAL PROCESS
                                       PROCESS RECEIVED
                                               RECEIVED BY
                                                        BY THE
                                                           THE STATUTORY
                                                               STATUTORY AGENT
                                                                         AGENT OF
                                                                               OF THE
                                                                                  THE ABOVE
                                                                                      ABOVE COMPANY
                                                                                            COMPANY AS
                                                                                                    AS FOLLOWS:
                                                                                                       FOLLOWS:

          TITLE OF
          TITLE OF ACTION:
                   ACTION:                   RICHARD BURTON, etc., et al., Pltfs. vs. PEAK CAMPUS CALIFORNIA, INC., etc., et
                                             al., Dfts. //
                                                        // To: RealPage, Inc.
          DOCUMENT(S) SERVED:
          DOCUMENT(S) SERVED:                Summons, Instructions,
                                             Summons, Instructions, Complaint,
                                                                    Complaint, Attachment(s)
                                                                               Attachment(s)
          COURT/AGENCY:
          COURT/AGENCY:                      San Francisco County - Superior Court - San Francisco, CA
                                             Case #
                                             Case # CGC19580946
                                                    CGC19580946
          NATURE OF
          NATURE OF ACTION:
                    ACTION:                  Complaint For Damages is hereby served
          ON WHOM
          ON WHOM PROCESS
                  PROCESS WAS
                          WAS SERVED:
                              SERVED:        C T Corporation System, Los Angeles, CA
          DATE AND
          DATE AND HOUR
                   HOUR OF SERVICE:
                        OF SERVICE:          By Process Server on 11/22/2019 at 14:15
          JURISDICTION SERVED
          JURISDICTION SERVED ::             California
          APPEARANCE OR
          APPEARANCE OR ANSWER
                        ANSWER DUE:
                               DUE:          Within 30 days of service
          ATTORNEY(S) // SENDER(S):
          ATTORNEY(S)    SENDER(S):                     Ollinger
                                             Joseph B. °Ringer
                                             Law Office
                                             Law         of Joseph
                                                  Office of Joseph B.
                                                                   B. °Ringer
                                                                      Ollinger PC
                                                                               PC
                                             3348 Griffith Park Blvd. #22
                                             Los Angeles, CA 90027
                                             310-424-0097
          ACTION ITEMS:
          ACTION ITEMS:                      SOP Papers
                                             SOP Papers with Transmittal, via
                                                        with Transmittal, via UPS
                                                                              UPS Next
                                                                                  Next Day
                                                                                       Day Air
                                                                                           Air ,, 1ZX212780108498907
                                                                                                  1ZX212780108498907

                                             Image SOP
                                             Email Notification, Leanna Honeycutt leanna.honeycutt@realpage.com
                                             Email Notification, BONNIE LEIGH bonnie.leigh@realpage.com
                                                                              bonnie.leigh@realpage.com
                                             Email Notification, DAVID MONK david.monk@realpage.com
                                                                            david.monk@realpage.com
                                             Email Notification, SARAH REYNOLDS sarah.reynolds@realpage.com
                                                   Notification, PAT EIKE patricia.eike@realpage.com
                                             Email Notification,          patricia.eike@realpage.com
                                             Email Notification, MARTIN THORNTHWAITE martin.thornthwaite@realpage.com
                                             Email Notification, Alyssa Pazandak alyssa.pazandak@realpage.com

          SIGNED:
          SIGNED:                            C T Corporation System




                                                                                    Page 1 of 2 / AA
                                                                                    Information displayed
                                                                                    Information   displayed onon this
                                                                                                                 this transmittal
                                                                                                                       transmittal isis for
                                                                                                                                        for CT
                                                                                                                                            CT
                                                                                    Corporation's record
                                                                                    Corporation's           keeping purposes
                                                                                                    record keeping     purposes only
                                                                                                                                  only and   is provided
                                                                                                                                        and is  provided to
                                                                                                                                                          to
                                                                                    the recipient for
                                                                                    the recipient   for quick
                                                                                                        quick reference.     This information
                                                                                                               reference. This    information does      not
                                                                                                                                                  does not
                                                                                    constitute a
                                                                                    constitute a legal   opinion as
                                                                                                  legal opinion   as to
                                                                                                                      to the  nature of
                                                                                                                          the nature   of action,
                                                                                                                                          action, the
                                                                                                                                                    the
                                                                                    amount of
                                                                                    amount  of damages,
                                                                                                damages, the     answer date,
                                                                                                            the answer            or any
                                                                                                                           date, or       information
                                                                                                                                     any information
                                                                                    contained in
                                                                                    contained  in the
                                                                                                   the documents
                                                                                                        documents themselves.        Recipient is
                                                                                                                     themselves. Recipient       is
                                                                                    responsible  for interpreting
                                                                                    responsible for   interpreting said
                                                                                                                    said documents
                                                                                                                           documents and and for
                                                                                                                                              for taking
                                                                                                                                                   taking
                                                                                    appropriate action.
                                                                                    appropriate            Signatures on
                                                                                                  action. Signatures     on certified
                                                                                                                             certified mail
                                                                                                                                       mail receipts
                                                                                                                                              receipts
                                                                                    confirm receipt
                                                                                    confirm receipt of of package
                                                                                                          package only,
                                                                                                                    only, not
                                                                                                                            not contents.
                                                                                                                                contents.
                Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 22 of 24
A   lb.


J® CT Corporation                                                           Service of
                                                                            Service of Process
                                                                                       Process
                                                                            Transmittal
                                                                            Transmittal
                                                                            11/22/2019
                                                                            11/22/2019
                                                                            CT Log
                                                                            CT Log Number
                                                                                   Number 536692665
                                                                                          536692665
          TO:
          TO:      DAVID MONK
                   DAVID MONK
                   REALPAGE, INC.
                   REALPAGE, INC.
                   2201 LAKESIDE
                   2201 LAKESIDE BLVD
                                 BLVD
                   RICHARDSON, TX
                   RICHARDSON,  TX 75082-4305
                                   75082-4305

          RE:
          RE:      Process Served
                   Process Served in
                                  in California
                                     California

          FOR:
          FOR:     RealPage, Inc.
                   RealPage, Inc. (Domestic
                                  (Domestic State:
                                            State: DE)
                                                   DE)




          ADDRESS:
          ADDRESS:                          1999 Bryan Street
                                            Suite 900
                                            Dallas, TX 75201
          For Questions:
          For Questions:                    866-665-5799
                                            SouthTeam2@wolterskluwer.com
                                            SouthTeam2@wolterskluwer.corn




                                                                            Page 2 of 2 / AA
                                                                            Information displayed
                                                                            Information   displayed onon this
                                                                                                         this transmittal
                                                                                                               transmittal isis for
                                                                                                                                for CT
                                                                                                                                    CT
                                                                            Corporation's record
                                                                            Corporation's           keeping purposes
                                                                                            record keeping     purposes only
                                                                                                                          only and   is provided
                                                                                                                                and is  provided to
                                                                                                                                                  to
                                                                            the recipient for
                                                                            the recipient   for quick
                                                                                                quick reference.     This information
                                                                                                       reference. This    information does      not
                                                                                                                                          does not
                                                                            constitute a
                                                                            constitute a legal   opinion as
                                                                                          legal opinion   as to
                                                                                                              to the  nature of
                                                                                                                  the nature   of action,
                                                                                                                                  action, the
                                                                                                                                            the
                                                                            amount of
                                                                            amount  of damages,
                                                                                        damages, the     answer date,
                                                                                                    the answer            or any
                                                                                                                   date, or       information
                                                                                                                             any information
                                                                            contained in
                                                                            contained  in the
                                                                                           the documents
                                                                                                documents themselves.        Recipient is
                                                                                                             themselves. Recipient       is
                                                                            responsible  for interpreting
                                                                            responsible for   interpreting said
                                                                                                            said documents
                                                                                                                   documents and and for
                                                                                                                                      for taking
                                                                                                                                           taking
                                                                            appropriate action.
                                                                            appropriate            Signatures on
                                                                                          action. Signatures     on certified
                                                                                                                     certified mail
                                                                                                                               mail receipts
                                                                                                                                      receipts
                                                                            confirm receipt
                                                                            confirm receipt of of package
                                                                                                  package only,
                                                                                                            only, not
                                                                                                                    not contents.
                                                                                                                        contents.
 44
JS-CAND  (Rev.
            
                 07/19)           Case 4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 23 of 24
                                                                                 COVER
                                                                                CIVIL  
                                                                                            SHEET
 JS-CAND
The  44      sheet
                    civil cover     
                                      and the  information   neither
                                                           contained herein   replace
                                                                                      nor
                                                                                              supplement
                                                                                                  the
                                                                                                                service
                                                                                                                 filing and    or
                                                                                                                                    of pleadings  other
                                                                                                                                                     papers
                                                                                                                                                           
                                                                                                                                                                  as    
                                                                                                                                                                     required by  law,
 as
except  provided
           by   of
                        local rules  court.
                                        
                                              This   in
                                                   form, approved  its
                                                                      original
                                                                            
                                                                                  form by  the   
                                                                                               Judicial Conference  of  United
                                                                                                                            
                                                                                                                                  States 
                                                                                                                                         in    is
                                                                                                                                            September 1974,   
                                                                                                                                                                required 
                                                                                                                                                                          for   
                                                                                                                                                                              the Clerk of
 
Court to   
         initiate the        sheet.
                      civil docket  (SEE INSTRUCTIONS
                                                INSTRUCTIONS ON
                                                              ON NEXT
                                                                  NEXT PAGE OF OF THIS
                                                                                   THIS FORM.)

 (a)
I.  
       PLAINTIFFS                                                                                               
                                                                                                                DEFENDANTS
   Richard Burton;
   Richard Burton; Andrew
                    Andrew Clifton,
                               Clifton, Kyle
                                         Kyle Louey,
                                                Louey, Kaitlin
                                                       Kaitlin Kirkpatrick,
                                                               Kirkpatrick,                                  Peak Campus
                                                                                                             Peak Campus California,
                                                                                                                         California, Inc.; RealPage, Inc.;
                                                                                                                                     Inc.; RealPage, Inc.; and
                                                                                                                                                           and Does
                                                                                                                                                               Does 1-20
                                                                                                                                                                    1-20
   Kimberly Kirkpatrick
   Kimberly  Kirkpatrick
    County
   (b)  of
               Residence
                  of
                                              Butte County
                                            Butte
                                     Plaintiff
                              First Listed                 County                                                
                                                                                                                County     
                                                                                                                       of Residence     Listed
                                                                                                                                    of First  Defendant
                                                                                                                                                                  Fulton
                                                                                                                                                                           Fulton County, GA
            (EXCEPT IN
            (EXCEPT IN U.S. PLAINTIFF CASES)
                       U.S. PLAINTIFF                                                                           (IN U.S. PLAINTIFF CASES
                                                                                                                (IN                CASES ONLY)
                                                                                                                
                                                                                                                NOTE:         LAND
                                                                                                                             IN      USE
                                                                                                                                     CONDEMNATION CASES,    THE
                                                                                                                                                                
                                                                                                                                                                   LOCATION 
                                                                                                                                                                            OF
                                                                                                                              TRACT
                                                                                                                             THE     INVOLVED.
                                                                                                                                        OF LAND 
    Attorneys
   (C)    (Firm Name, Address, and Telephone Number)                                                    (If
                                                                                                                Attorneys   (If Known)
 Joseph B.
 Joseph B. °Ringer,
           Ollinger, Law
                     Law Office
                          Office of Joseph B.
                                           B. °Ringer
                                              Ollinger PC                                                    Mary Kate
                                                                                                             Mary Kate Kamka,
                                                                                                                        Kamka, Troutman
                                                                                                                                 Troutman Sanders
                                                                                                                                            Sanders LLP
                                                                                                                                                    LLP           Ronald
                                                                                                                                                                  Ronald I.I. Raether, Troutman Sanders
                                                                                                                                                                              Raether, Troutman Sanders LLP
                                                                                                                                                                                                        LLP
 3348 Griffith
 3348 Griffith Park Blvd. #22                                                                                580 California Street,
                                                                                                             580 California Street, Suite
                                                                                                                                    Suite 1100
                                                                                                                                          1100                    5 Park
                                                                                                                                                                  5 Park Plaza,
                                                                                                                                                                          Plaza, Suite 1400
                                                                                                                                                                                 Suite 1400
 Los Angeles,
 Los Angeles, CA
               CA 90027
                   90027                                                                                     San Francisco, CA
                                                                                                             San Francisco, CA 94104
                                                                                                                                94104                             Irvine, CA
                                                                                                                                                                  Irvine, CA 92614
                                                                                                                                                                               92614
 Telephone: 310.424.0097
 Telephone:  310.424.0097                                                                                    Telephone: 415.477.5700
                                                                                                             Telephone: 415.477.5700                              Telephone: 949.622.2722
                                                                                                                                                                  Telephone:   949.622.2722

II.          OF
            BASIS  JURISDICTION
                      (Place an “X”
                                            "X" in One Box Only)                                 CITIZENSHIP
                                                                                                III.  OF
                                                                                                                  
                                                                                                                    PRINCIPAL 
                                                                                                                              PARTIES (Place an “X”
                                                                                                                                                "X" in One Boxfor
                                                                                                                                                               for Plaintiff
                                                                                                                                                                   Plaintiff
                                                                                                       (For Diversity Cases Only)                                                    for Defendant)
                                                                                                                                                                       and One Box for
                                                                                                                                          
                                                                                                                                          PTF       
                                                                                                                                                    DEF                                         
                                                                                                                                                                                                PTF      
                                                                                                                                                                                                         DEF
      
      1      
            U.S.            
                 Government Plaintiff       
                                            3     
                                                 Federal Question                                      This
                                                                                                     Citizen of  State
                                                                                                                                               1       or 
                                                                                                                                                             Incorporated              
                                                                                                                                                                             Principal Place        
                                                                                                                                                                                                    4      
                                                                                                                                                                                                           4
                                                 (U.S. Government Not a Party)                                                              1
                                                                                                                                                               In
                                                                                                                                                             of Business  This
                                                                                                                                                                             State
                                                                                                                                                                                 
                                                                                                     
                                                                                                     Citizen   State
                                                                                                             of Another                 
                                                                                                                                             2         
                                                                                                                                                       2      and 
                                                                                                                                                             Incorporated                
                                                                                                                                                                              Principal Place       5    X5
      2     
            U.S.             X 4
                 Government Defendant            
                                                  Diversity                                                                                                    In
                                                                                                                                                             of Business  Another
                                                                                                                                                                             State
                                                                                                                                                                                     
                                                (Indicate Citizenship of
                                                                      of Parties in Item III)
                                                                                                     
                                                                                                     Citizen   of
                                                                                                             or Subject  a                
                                                                                                                                             3         
                                                                                                                                                       3      Nation
                                                                                                                                                             Foreign                          6        
                                                                                                                                                                                                              6
                                                                                                      Country
                                                                                                     Foreign 

 
 IV.           OF
              NATURE  
                        SUIT               (Place an “X”
                                                     "X" in One Box Only)
          
          CONTRACT                                                    
                                                                      TORTS                                    
                                                                                                               FORFEITURE/PENALTY                       
                                                                                                                                                        BANKRUPTCY                           
                                                                                                                                                                                        OTHER STATUTES
    Insurance
   110                            INJURY
                                          PERSONAL                      
                                                                              PERSONAL INJURY              Related
                                                                                                               625 Drug   Seizure
                                                                                                                                  of
                                                                                                                                                 
                                                                                                                                                   422   USC
                                                                                                                                                       Appeal 28  § 158
                                                                                                                                                                                    False
                                                                                                                                                                                      375    
                                                                                                                                                                                                Claims Act
    Marine
   120                                                                                                         USC
                                                                                                                   Property 21  §  881
                                                                                                                                                  28
                                                                                                                                                   423 Withdrawal  USC
                                                                                                                                                                                    Qui
                                                                                                                                                                                      376  Tam
                                                                                                                                                                                                (31
                                                                                                                                                                                                     USC
                                                                                                                                                                                                        
                                        
                                        310 
                                            Airplane                         Personal
                                                                            365  Injury   Product
                                                                                           — 
    Miller
   130  Act
                                                                             
                                                                                Liability                      
                                                                                                               690 
                                                                                                                   Other                                157
                                                                                                                                                       §                               § 3729(a))
                                                                                                                                                                                             
                                        
                                        315    Liability
                                            Airplane Product   
    Negotiable
   140  Instrument
                                                                   Health
                                                                            367  Care/
                                                                                                                     
                                                                                                                          LABOR                        
                                                                                                                                                      PROPERTY RIGHTS                   Reapportionment
                                                                                                                                                                                      400 State 
                                        
                                        320   &
                                            Assault, Libel   Slander
                                                               
    
   150           
       Recovery of                                                               
                                                                                Pharmaceutical   Personal                                                                              
                                                                                                                                                                                      410 Antitrust
                                        
                                        330   
                                            Federal Employers'                                                    Labor
                                                                                                                710 Fair  Standards
                                                                                                                                Act
                                                                                                                                                
                                                                                                                                                   820 
                                                                                                                                                       Copyrights
        
       Overpayment   Of                                                          Product
                                                                                Injury  Liability
                                                                                                                                                                            
                                                                                                                                                                                   430 Banks       
                                                                                                                                                                                              and Banking
                                            
                                            Liability                                                            
                                                                                                                720 labor/Management                
                                                                                                                                                   830 Patent
        Benefits
       Veteran's                                                     Asbestos
                                                                            368  Personal
                                                                                           Injury
                                                                                                                                                                              
                                                                                                                                                                                   450 Commerce
                                         
                                        340 Marine                                                                  
                                                                                                                    Relations                        New
                                                                                                                                                   835 Patent—Abbreviated 
    Medicare
   151  Act
                                                                              Liability
                                                                                Product  
                                          Product
                                        345 Marine   Liability
                                                                                                         Labor
                                                                                                                740 Railway  Act
                                                                                                                                                     Application
                                                                                                                                                       Drug              
                                                                                                                                                                                   460 Deportation
    
   152            Defaulted
       Recovery of                                                  PROPERTY
                                                                            PERSONAL                                                                                         Influenced
                                                                                                                                                                                   470 Racketeer   & 
                                          Vehicle
                                        350 Motor                                                          and
                                                                                                                751 Family  Medical
                                                                                                                                             
                                                                                                                                                   840 Trademark
        Loans
       Student  (Excludes
                                                                    Other
                                                                            370  
                                                                                      Fraud                                                                                            
                                                                                                                                                                                       Corrupt 
                                                                                                                                                                                                Organizations
                                          Vehicle
                                        355 Motor   Product
                                                                                                             
                                                                                                                    Leave 
                                                                                                                           Act
       
       Veterans)                                                             Truth
                                                                                 in
                                                                                       Lending
                                                                                                                                               SECURITY
                                                                                                                                                     SOCIAL     
                                            
                                            Liability                       371                                 
                                                                                                                790   Litigation
                                                                                                                    Other Labor                                        X   
                                                                                                                                                                                   480 Consumer    Credit
    
   153          
       Recovery of                                                           Other
                                                                            380   
                                                                                      Personal Property                                              (1395ff)
                                                                                                                                                   861 HIA  
                                        
                                        360   Injury
                                            Other Personal                                                  Retirement
                                                                                                                791 Employee                                               Consumer
                                                                                                                                                                                   485 Telephone   
       
       Overpayment                                                              
                                                                                Damage                               Security
                                                                                                                    Income   Act
                                                                                                                                                  Lung
                                                                                                                                                   862 Black  (923)
                                                                                                                                                                                    
                                                                                                                                                                                       Protection Act
      Benefits
    of Veteran's                
                                        362   -Medical
                                            Personal Injury 
                                            
                                            Malpractice                      Property
                                                                            385  Damage
                                                                                           Product
                                                                                                                                              (405(g))
                                                                                                                                                   863 DIWC/DIWW             TV
                                                                                                                                                                                   490 Cable/Sat  
    
   160               
       Stockholders' Suits                                                      
                                                                                Liability                              
                                                                                                                       IMMIGRATION
                                                                                                                                                   
                                                                                                                                                   864    XVI
                                                                                                                                                       SSID Title                Securities/Commodities/
                                                                                                                                                                                   850 
    
   190 Other 
             Contract                                                                                            
                                                                                                                462 Naturalization                                                     
                                                                                                                                                                                       Exchange
                                              RIGHTS
                                             CIVIL                     PETITIONS
                                                                            PRISONER                                                        (405(g))
                                                                                                                                                   865 RSI 
    
   195 Contract  
                Product Liability                                                                                   
                                                                                                                    Application
                                                                                                                                                                                 Other
                                                                                                                                                                                   890    
                                                                                                                                                                                             Statutory Actions
                                        440   Rights
                                            Other Civil                   
                                                                               HABEAS    CORPUS                 
                                                                                                                465  
                                                                                                                    Other Immigration                TAX
                                                                                                                                                    FEDERAL       SUITS
                                                                                                                                                                       
    
   196 Franchise                                                                                                                                                                    Agricultural
                                                                                                                                                                                   891  Acts
                                                                                                                                                                                                     
                                         
                                        441 Voting                            Detainee
                                                                            463 Alien                       
                                                                                                                    Actions                          (U.S.
                                                                                                                                                   870 Taxes   Plaintiff
                                                                                                                                                                     or
                                                                                                                                                                              
            PROPERTY
           REAL                 
                                        442                                                                                                                               Environmental
                                                                                                                                                                                   893  Matters
                                                                                                                                                                                                        
                                            Employment                        to
                                                                            510 Motions  Vacate
                                                                                                                                                 
                                                                                                                                                       Defendant)
   
   210   
       Land Condemnation                                             
                                                                                Sentence                                                                                            Freedom
                                                                                                                                                                                   895     
                                                                                                                                                                                                 of Information
                                        443 Housing/                                                                                                 
                                                                                                                                                   871 IRS—Third          USC
                                                                                                                                                                   Party 26  
                                                                                                                                                                         
                                                                                                                                                                                       Act
   
   220 
       Foreclosure                          Accommodations                   
                                                                            530 General                                                                 
                                                                                                                                                       § 7609
                                               
                                             w/Disabilities—
                                        445 Amer.
                                                                                                                                                                                    Arbitration
                                                                                                                                                                                   896 
   
   230    &
       Rent Lease   Ejectment
                                                                     Penalty
                                                                            535 Death 
                                            
                                            Employment                                                                                                                              Administrative
                                                                                                                                                                                   899  Procedure
                                                                                                                                                                                                      
     to
   240 Torts  Land
                                                                                  
                                                                                      OTHER
                                               
                                             w/Disabilities—Other                                                                                                                 
                                                                                                                                                                                       Act/Review      
                                                                                                                                                                                                     or Appeal  of
     Product
   245 Tort  Liability
                               446 Amer.
                                                                              &
                                                                            540 Mandamus     Other
                                                                                                                                                                                     
                                                                                                                                                                                       Agency Decision
   
   290 
       All   Property
           Other Real           
                                        448 
                                            Education
                                                                            
                                                                            550  
                                                                                Civil Rights                                                                                        Constitutionality
                                                                                                                                                                                   950    
                                                                                                                                                                                                          of State
                                                                              Condition
                                                                            555 Prison                                                                                        
                                                                                                                                                                                       Statutes
                                                                                   
                                                                                 Detainee—
                                                                            560 Civil
                                                                                 
                                                                                Conditions  of
                                                                                
                                                                                Confinement

 
 V.            (Place an “X”
              ORIGIN           "X" in One Box Only)
   
   1       
           Original             X 2     
                                        Removed   from            
                                                                  3       
                                                                         Remanded   from         
                                                                                                 4      
                                                                                                       Reinstated or         5 Transferred
                                                                                                                                 
                                                                                                                                            from              
                                                                                                                                                              6   
                                                                                                                                                                  Multidistrict           Multidistrict
                                                                                                                                                                                         8 
           
           Proceeding                    
                                        State Court                       
                                                                         Appellate Court               
                                                                                                       Reopened                   (specibi)
                                                                                                                                Another District (specify)        
                                                                                                                                                                  Litigation—Transfer       File
                                                                                                                                                                                           Litigation—Direct 


 
 VI.               the
                     Cite
              CAUSE OF       U.S.
                                 Civil
                                        which
                                           Statute under  you
                                                                
                                                                   are 
                                                                       filing                                                                diversity)
                                                                                                 (Do not cite jurisdictional statutes unless diversity):
              
              ACTION
                        28 U.S.C.
                       28   U.S.C. §  § 1332
                                        1332
                                 
                                Brief description 
                                                  of 
                                                     cause:
                                  Plaintiff alleges
                                  Plaintiff alleges violations
                                                    violations of
                                                               of ICRAA, Business &
                                                                  ICRAA, Business & Professions
                                                                                    Professions Code
                                                                                                Code section
                                                                                                     section 17200,
                                                                                                             17200, and
                                                                                                                    and Negligence
                                                                                                                        Negligence Per
                                                                                                                                   Per Se
                                                                                                                                       Se
 
 VII.          IN
              REQUESTED                    IF
                                            CHECK    A
                                                     THIS IS    ACTION
                                                              CLASS                            $
                                                                                                     DEMAND                                          YES
                                                                                                                                                     CHECK  only
                                                                                                                                                                
                                                                                                                                                                    if 
                                                                                                                                                                       demanded  
                                                                                                                                                                                in complaint:
              
              CO1VIPLAIN'T:                  RULE
                                            UNDER  23,
                                                         Fed.
                                                             R.
                                                                  
                                                                    Civ. 
                                                                         P.                                                                           DEMAND:
                                                                                                                                                     JURY              
                                                                                                                                                                           X Yes        
                                                                                                                                                                                        No

  RELATED
 VIII.  CASE(S),
                                                  
                                                          JUDGE                                                          NUMBER
                                                                                                                        DOCKET 
        ANY
       IF  (See instructions):
 
 IX.          ASSIGNMENT
             DIVISIONAL  (Civil
                                    Local
                                           Rule
                                                 3-2)
                                                     
 (Place an "X"
    in
                One
                   Box 
                       Only) X   
                                  SAN FRANCISCO/OAICLAND                                                                          
                                                                                                                                 SAN JOSE                          
                                                                                                                                                                   EUREKA-MCICINLEYVILLE


 DATE 12/20/2019
  12/20/2019                                           OF
                                                          SIGNATURE  ATTORNEY
                                                                        OF
                                                                                 RECORD
                                                                                                                                    /s/ Mary
                                                                                                                                          /s/ Mary Kate
                                                                                                                                                   Kate Kamka
                                                                                                                                                        Kamka
JS-CAND
 44
         (rev. 07/19) Case
                        4:19-cv-08341-DMR Document 1-2 Filed 12/20/19 Page 24 of 24

               
              INSTRUCTIONS      COMPLETING
                           FOR ATTORNEYS  CIVIL
                                                     COVER
                                                             JS-CAND
                                                                SHEET FORM  
                                                                                   44

 For
Authority    Civil
                  Cover   
                        Sheet.        44
                                     The JS-CAND       civil
                                                           cover
                                                                  sheet
                                                                         and
                                                                               the
                                                                                   information
                                                                                              neither
                                                                                                     contained herein         supplements
                                                                                                                                 replaces nor    the
                                                                                                                                                                
                                                                                                                                                                  filings and
 
service     
        of pleading      papers
                     or other  as
                                         law,
                                        required by   except
                                                            as provided
                                                                        by
                                                                                     
                                                                                    local rules      
                                                                                                 of court.  This     
                                                                                                                 form, approved     in   
                                                                                                                                       its original       the
                                                                                                                                                    form by   
                                                                                                                                                                 Judicial
 of
Conference    the
                 United
                     States
                              1974,
                                  in September       
                                                        is required        
                                                                      for the Clerk    to
                                                                                    of Court      civil
                                                                                                  initiate the  docket
                                                                                                                      sheet
                                                                                                                              
                                                                                                                                    Consequently, a civil
                                                                                                                                                        cover
                                                                                                                                                              sheet
                                                                                                                                                                    
                                                                                                                                                                          is
 to
submitted   the
               Clerk
                     
                        of Court      civil
                                 for each   
                                                 complaint     attorney
                                                             filed. The   filing
                                                                                   a   complete
                                                                                            case should    the
                                                                                                                      form
                                                                                                                          as
                                                                                                                                
                                                                                                                                  follows:
     a)
    I.  Plaintiffs-Defendants.      names
           Enter      (last,
                                                     
                                                         first, middle            plaintiff
                                                                        initial) of  and
                                                                                               defendant.
                                                                                                    If
                                                                                                                the
                                                                                                                   plaintiff
                                                                                                                       or
                                                                                                                                 defendant
                                                                                                                                    is
                                                                                                                                              a 
                                                                                                                                                   government     
                                                                                                                                                                 agency, use
           the
          only  full
                    name
                         or standard
                                   
                                            abbreviations. If the
                                                                 plaintiff
                                                                     or
                                                                               defendant
                                                                                      official
                                                                                             is an  within
                                                                                                             a government
                                                                                                                       agency,
                                                                                                                                     
                                                                                                                                            identify    agency
                                                                                                                                                      first the  and
                                                                                                                                                                       
            official,
          then the     
                             giving both         title.
                                          name and   
       
      b) County of Residence.    
                      For          
                                      each civil  case   U.S.
                                                       filed, except   plaintiff
                                                                            cases,
                                                                                        name
                                                                                            enter the        county
                                                                                                              of the   where
                                                                                                                               the
                                                                                                                                       
                                                                                                                                          first    resides
                                                                                                                                                listed plaintiff   at
                                                                                                                                                                           the
                                                                                                                                                                             
           filing.
         time of  In
                          U.S.
                             plaintiff
                                  
                                           cases,   
                                                  enter the name of the
                                                                       county
                                                                              the
                                                                                  in which   
                                                                                                first 
                                                                                                      listed      at
                                                                                                              defendant resides    the
                                                                                                                                      time
                                                                                                                                          of   In
                                                                                                                                                   filing. (NOTE:     land
                                                                                                                                                                        
              the
         condemnation cases,     county
                                     of
                                             residence
                                                of the
                                                               "defendant"
                                                                   is
                                                                                the
                                                                                   location
                                                                                       of
                                                                                                the
                                                                                                    tract
                                                                                                         of
                                                                                                               land
                                                                                                                  involved.)
                                                                                                                       
                     the
          Enter
      c) Attorneys.            address,
                                firm name,  telephone
                                                     number,
                                                               and
                                                                       attorney
                                                                           of
                                                                                    record.
                                                                                       If
                                                                                               there
                                                                                                  are
                                                                                                        several
                                                                                                            attorneys,
                                                                                                                      on
                                                                                                                              list them  an
                                                                                                                                            attachment,
                                                                                                                                               noting
                                                                                                                                                          
           section
         in this  "(see
                          attachment)."
                               
    
    II.    
          Jurisdiction.       
                         The basis     is
                                   of jurisdiction  set
                                                         
                                                          forth under           of
                                                                       Federal Rule   Civil
                                                                                         Procedure
                                                                                                  requires
                                                                                                         8(a), which  that
                                                                                                                               jurisdictions
                                                                                                                                    be
                                                                                                                                                  shown
                                                                                                                                                     
                                                                                                                                                          in
            Place
           pleadings.  an
                             "X"
                                in
                                     one
                                        of
                                            the
                                               boxes.
                                                   If there
                                                                 than
                                                                    is more    
                                                                                 one basis     precedence
                                                                                           of jurisdiction,  is
                                                                                                                          the
                                                                                                                          given in   order
                                                                                                                                         shown
                                                                                                                                               below.
                                                                                                                                                     
            United
           (1)    
                      States plaintiff.               on
                                        Jurisdiction based  28
                                                               USC
                                                                  §§
                                                                        1348.
                                                                        1345 and    agencies
                                                                                       Suits by    
                                                                                                         and officers     United
                                                                                                                      of the    
                                                                                                                                    States are          
                                                                                                                                               included here.
            United
           (2)    
                      States defendant  When   
                                             the plaintiff     the
                                                           is suing  United
                                                                         
                                                                               States,   or
                                                                                       its officers  agencies,
                                                                                                        place
                                                                                                                    
                                                                                                                       an "X"     box.
                                                                                                                              in this 
            Federal
           (3)  
                        question. 
                                  This   suits
                                       refers to  under
                                                        28 USC
                                                                   § 1331,
                                                                           where
                                                                                 jurisdiction
                                                                                        arises
                                                                                                     under
                                                                                                            the
                                                                                                                  Constitution
                                                                                                                      of  the
                                                                                                                                         United
                                                                                                                                                 
                                                                                                                                                     States, an amendment
                the
               to  Constitution,
                       an
                                     act
                                        of
                                            
                                              Congress or a treaty
                                                                of
                                                                       the
                                                                          United
                                                                                cases
                                                                                    States. In  where
                                                                                                      the
                                                                                                             U.S.
                                                                                                                 
                                                                                                                     is a party,
                                                                                                                            the
                                                                                                                                   U.S.
                                                                                                                                       plaintiff
                                                                                                                                             or
                                                                                                                                                       defendant
                                                                                                                                                          code
                                                                                                                                                                   
                precedence,
               takes   and
                                   box
                                        1   should
                                              or 2  be
                                                           marked.
                                                               
            Diversity
           (4)  of
                          citizenship.
                             
                                         This   suits
                                              refers to  under
                                                               28
                                                                     USC
                                                                        §    parties
                                                                              1332, where   are
                                                                                                    citizens
                                                                                                        of
                                                                                                                 different
                                                                                                                    states.
                                                                                                                              When
                                                                                                                                      Box
                                                                                                                                           4
                                                                                                                                               
                                                                                                                                                is  
                                                                                                                                                   checked, the
                 the
               citizenship of    must
                                  different parties  be
                                                             
                                                             checked. (See          below;
                                                                           Section III  NOTE:
                                                                                               
                                                                                                       federal     take
                                                                                                                question actions       
                                                                                                                                        precedence over  diversity
               
               cases.)
     Residence
    III.  (citizenship)
                     of
                                     
                                     Principal Parties.       of
                                                        This section  the
                                                                         JS-CAND
                                                                             44
                                                                                       be
                                                                                       is to  
                                                                                                completed   of
                                                                                                          if diversity  citizenship
                                                                                                                           was
                                                                                                                                       indicated
                                                                                                                                           above.
                                                                                                                                                    
          this
         Mark  section
                    for
                              party.
                               each principal 
     Nature
    IV.  of
                 Suit.   an
                     Place   "X"
                                      in
                                            box.
                                            the appropriate    If
                                                                     the
                                                                        
                                                                           nature   
                                                                                  of suit         determined,
                                                                                          cannot be  be
                                                                                                                  sure
                                                                                                                     the
                                                                                                                          cause
                                                                                                                                in
                                                                                                                                   of action,     below,
                                                                                                                                                  Section VI   
                                                                                                                                                                     is
         to
        sufficient     deputy
                      enable the      the
                                          clerk or  statistical
                                                        
                                                                   clerk(s)   Administrative
                                                                            in the      
                                                                                                    Office to            nature
                                                                                                              determine the    If
                                                                                                                                   of suit   the
                                                                                                                                                cause
                                                                                                                                                    fits
                                                                                                                                                          more
                                                                                                                                                               than
                                                                                                                                                                   
        
        one    suit,
             nature of  select
                              the
                                     most
                                         definitive.
                                             
    
    V.      an
          Origin. Place  "X"
                            in
                                  the
                                  one of  six
                                              boxes.
                                                 
            Original
           (1)  Proceedings.
                         Cases
                                      originating
                                              United
                                                       in the    
                                                                     States district courts.
            Removed
           (2)  from
                           
                               State   
                                     Court. Proceedings  initiated   
                                                                   in state         be
                                                                            courts may  removed
                                                                                           to
                                                                                                   the
                                                                                                        under
                                                                                                         district courts    USC
                                                                                                                               Title 28  §
                                                                                                                                             
                                                                                                                                              1441.  
                                                                                                                                                    When the
                for
               petition  removal
                             is
                                     
                                       granted,   box.
                                                check this 
            Remanded
           (3)    Court.
                        from Appellate  Check
                                               this
                                                     box
                                                          for
                                                              cases
                                                                  remanded
                                                                        to
                                                                                 the
                                                                                    
                                                                                       district   further
                                                                                                court for  action.
                                                                                                                   Use
                                                                                                                           the
                                                                                                                               
                                                                                                                                  date   as
                                                                                                                                       of remand  the
                                                                                                                                                     
                                                                                                                                                        filing
               
               date.
            Reinstated
           (4)  or
                           Reopened.
                                box
                                       Check this  
                                                      for   
                                                          cases reinstated or 
                                                                              reopened   
                                                                                       in the           Use
                                                                                              district court.  the
                                                                                                                   reopening
                                                                                                                         the
                                                                                                                                date as  
                                                                                                                                            filing 
                                                                                                                                                   date.
            
           (5)                Another
               Transferred from      District
                                              For
                                                          under
                                                           cases transferred  Title
                                                                                    28
                                                                                          USC
                                                                                             §
                                                                                                 1404(a).
                                                                                                   Do
                                                                                                            not
                                                                                                               use
                                                                                                                   this
                                                                                                                         
                                                                                                                           for within           or
                                                                                                                                      district transfers 
                
               multidistrict             
                              litigation transfers.
            Multidistrict
           (6)  Litigation
                              
                                        Transfer.    box
                                                  Check this   when
                                                                    a multidistrict
                                                                            case
                                                                                            
                                                                                              is transferred       district
                                                                                                             into the    of
                                                                                                                               under authority  Title
                                                                                                                                                   28
                                                                                                                                                         USC
                                                                                                                                                           
                1407.
               §  When
                        this
                               box
                                       
                                        is checked, do   (5)
                                                       not check   
                                                                      above.
            Multidistrict
           (8)  Litigation
                              Direct
                                         File.
                                                Check
                                                      this
                                                            box
                                                                 when
                                                                     a multidistrict
                                                                             
                                                                                          litigation 
                                                                                                     case 
                                                                                                          is 
                                                                                                             filed   same
                                                                                                                   in the  district
                                                                                                                                as
                                                                                                                                         the
                                                                                                                                            Master
                                                                                                                                                MDL
                                                                                                                                                       
                                                                                                                                                          docket
            note
           Please  that
                        there
                               Origin
                                  is no  Code
                                                
                                                    7.   7
                                                       Origin Code  was
                                                                      used
                                                                            
                                                                              for historical          
                                                                                             records and     
                                                                                                         is no         
                                                                                                               longer relevant      changes
                                                                                                                               due to  in
                                                                                                                                               statute.
                                                                                                                                                 
     Cause
    VI.  of   
                Action.         civil
                          Report the  statute
                                            directly
                                                    related
                                                             to
                                                                     the
                                                                        
                                                                           cause   and
                                                                                 of action  give
                                                                                                a brief
                                                                                                        description
                                                                                                              of
                                                                                                                          the
                                                                                                                             cause.
                                                                                                                                 Do
                                                                                                                                           
                                                                                                                                           not cite jurisdictional
         
        statutes unless   U.S.
                        diversity. Example:    Civil
                                                       USC
                                                          Statute: 47  §  553.
                                                                               Brief
                                                                                    Description:
                                                                                          Unauthorized
                                                                                                        
                                                                                                                       reception 
                                                                                                                                 of  
                                                                                                                                    cable service.
     Requested
    VII.  in Complaint. 
                            Place
                                 Class Action.  an
                                                      "X"
                                                           box
                                                            in this    are
                                                                        if you  
                                                                                   filing a   under
                                                                                             class action  Federal
                                                                                                                 Rule
                                                                                                                           Procedure
                                                                                                                             of Civil  23.
                                                                                                                                                
            In
           Demand.  this
                       space
                              actual
                                 enter the    being
                                                  dollar amount    
                                                                      demanded or           
                                                                                  indicate other          as
                                                                                                 demand, such  a preliminary
                                                                                                                     injunction.
                                                                                                                                
            Demand.
           Jury  Check
                         the
                               appropriate
                                   box
                                               to
                                                   indicate
                                                      whether
                                                               or
                                                                       not
                                                                          a jury
                                                                                   
                                                                                     is being demanded.
     Related
    VIII.  Cases.  section
                   This  of
                                       the
                                          JS-CAND
                                              44
                                                       is
                                                             
                                                             used to           pending
                                                                     identify related  
                                                                                              cases,   If
                                                                                                     if any.  there
                                                                                                                 are
                                                                                                                       related
                                                                                                                           pending
                                                                                                                                     the
                                                                                                                                          cases, insert  
                                                                                                                                                            docket
            the
          numbers and     names
                          corresponding judge     cases.
                                                     for such  
     Divisional
    IX.  Assignment.
                    If  the
                                      Nature
                                          of
                                                     under
                                                    Suit is   Property
                                                                    Rights
                                                                                Petitions
                                                                                    or Prisoner   or
                                                                                                            the
                                                                                                                matter
                                                                                                                    is
                                                                                                                           a   Action,
                                                                                                                                Securities Class      
                                                                                                                                                           leave this
         blank.
        section  For
                        all
                            other
                                cases,
                                       identify
                                              the
                                                       divisional
                                                            venue
                                                                       according
                                                                              to
                                                                                           Rule
                                                                                           Civil Local   3-2:
                                                                                                               "the
                                                                                                                    
                                                                                                                        county in  which
                                                                                                                                      a substantial
                                                                                                                                               part
                                                                                                                                                           of
                                                                                                                                                                 the
                                                                                                                                                                   
        
        events 
               or    give
                  omissions which     rise
                                           to
                                                the
                                                   claim
                                                       occurred
                                                               
                                                                       or   a substantial
                                                                          in which     part
                                                                                                   of
                                                                                                        the
                                                                                                           property
                                                                                                               that
                                                                                                                            subject
                                                                                                                              is the  of
                                                                                                                                               the
                                                                                                                                                  action
                                                                                                                                                       
                                                                                                                                                            is situated."
     and
    Date  Attorney
              Signature.  
                       Date      the
                                      and sign  civil
                                                     
                                                         cover sheet.
